Exhibit 10.7

 

 

 

WFN CREDIT COMPANY, LLC
Transferor

 

COMENITY BANK
Servicer

and

DEUTSCHE BANK TRUST COMPANY AMERICAS
Trustee

on behalf of the Series 2009-VFC1 Holders


THIRD AMENDED AND RESTATED SERIES 2009-VFC1 SUPPLEMENT

Dated as of April 28, 2017

to

AMENDED AND RESTATED
POOLING AND SERVICING AGREEMENT

Dated as of January 30, 1998
(as amended and restated September 28, 2001 and
further amended as of April 7, 2004, March 23, 2005, October 26, 2007, March 30,
2010,

September 30, 2011 and December 1, 2016, as modified by a Trust Combination
Agreement

dated as of April 26, 2005)



WORLD FINANCIAL NETWORK CREDIT CARD MASTER TRUST III

Class A Asset-Backed Certificates, Series 2009-VFC1
Class M Asset-Backed Certificates, Series 2009-VFC1
Class B Asset-Backed Certificates, Series 2009-VFC1
Class C Asset-Backed Certificates, Series 2009-VFC1

 

 

 





--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

Page

 

 

 

 

 

 

 

 

 

 

SECTION 1.

Designation; Ownership Interests


1

SECTION 2.

Definitions


2

SECTION 3.

Servicing Fee


24

SECTION 4.

Variable Funding Mechanics


25

SECTION 5.

Optional Repurchase; Reassignment and Termination Provisions


28

SECTION 6.

Maximum Funded Amounts


28

SECTION 7.

Delivery of the Investor Certificates


29

SECTION 8.

Article IV of the Agreement


29

SECTION 9.

Article V of the Agreement


47

SECTION 10.

Early Amortization Events


48

SECTION 11.

Series 2009-VFC1 Termination


50

SECTION 12.

Periodic Finance Charges and Other Fees


50

SECTION 13.

Limitations on Addition of Approved Portfolios


50

SECTION 14.

Counterparts


50

SECTION 15.

Governing Law


50

SECTION 16.

Additional Reports and Notices


50

SECTION 17.

Additional Provisions


50

SECTION 18.

Amendments to the Agreement


53

SECTION 19.

No Petition


53

SECTION 20.

GAAP Sale


53

SECTION 21.

Consents


53

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

EXHIBIT A-1

Form of Class A Certificate

EXHIBIT A-2

Form of Class M Certificate

EXHIBIT A-3

Form of Class B Certificate

EXHIBIT A-4

Form of Class C Certificate

EXHIBIT B

Form of Monthly Payment Instructions and

Notification to Trustee

EXHIBIT C

Form of Monthly Investor Holder’s Statement

 

 

 



i

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED SERIES 2009-VFC1 SUPPLEMENT, dated as of April 28,
2017 (the “Series Supplement”), by and among WFN CREDIT COMPANY, LLC, a Delaware
limited liability company, as Transferor (“Transferor”), COMENITY BANK (formerly
known as World Financial Network Bank), a Delaware state bank (“Comenity”), as
Servicer (in such capacity, “Servicer”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation (as successor to Union Bank, N.A.), as
Trustee (“Trustee”) under the Amended and Restated Pooling and Servicing
Agreement, dated as of January 30, 1998, as amended and restated as of
September 28, 2001, as further amended as of April 7, 2004, March 23, 2005,
October 26, 2007, March 30, 2010, September 30, 2011 and December 1, 2016, as
modified by a Trust Combination Agreement dated as of April 26, 2005, and as the
same may be further amended from time to time (the “Agreement”), by and among
Transferor, Servicer and Trustee.

 

WHEREAS, the parties hereto are party to the Second Amended and Restated Series
2009-VFC1 Supplement, dated as of September 25, 2013 (the “Existing Series
Supplement”).

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Existing Series Supplement is hereby amended and restated in its entirety
pursuant to Section 13.1(b) of the Agreement as follows and each party agrees as
follows for the benefit of the other parties hereto and the Series 2009-VFC1
Certificateholders:

 

Section 6.3 provides, among other things, that Transferor and Trustee may at any
time and from time to time enter into a supplement to the Agreement for the
purpose of authorizing the delivery by Trustee to Transferor for the execution
and redelivery to Trustee for authentication of one or more Series of
Certificates.

 

Pursuant to this Series Supplement, the Transferor, the Servicer and the Trustee
shall specify the Principal Terms of a Series of Investor Certificates.  The
Transferor, the Servicer and the Trustee intend that the execution of this
Series Supplement and each of the other Transaction Documents be effective
contemporaneously with the delivery of the Certificates to the Transferor.

 

SECTION 1.     Designation; Ownership Interests.  (a)  Pursuant to the Agreement
and the Existing Series Supplement, a Series of Investor Certificates was issued
known as the “Series 2009-VFC1 Certificates.”  The Series 2009-VFC1 Certificates
were issued in four classes, known as the “Class A Asset-Backed Certificates,
Series 2009-VFC1” or the “Class A Certificates,” the “Class M Asset-Backed
Certificates, Series 2009-VFC1” or the “Class M Certificates,” the “Class B
Asset-Backed Certificates, Series 2009-VFC1” or the “Class B Certificates, and
the “Class C Asset-Backed Certificates, Series 2009-VFC1” or the “Class C
Certificates”.  Each of the Series 2009-VFC1 Certificates shall be a Variable
Interest. The Class A Certificates shall be substantially in the form of
Exhibit A-1, the Class M Certificates shall be substantially in the form of
Exhibit A-2, the Class B Certificates shall be substantially in the form of
Exhibit A-3 and the Class C Certificates will be substantially in the form of
Exhibit A-4.  The Class M Certificates, the Class B Certificates and the Class C
Certificates shall be Subject Certificates.

 





1

--------------------------------------------------------------------------------

 

 

(b)     Series 2009-VFC1 shall be included in Group One (as defined
below).  Series 2009-VFC1 shall not be subordinated to any other Series.

 

(c)     The Class A Certificates may from time to time be divided into separate
ownership interests (each, a “Class A Ownership Interest”) which shall be
identical in all respects, except for their respective Class A Maximum Funded
Amounts, Class A Funded Amounts and certain matters relating to the rate and
payment of interest. The initial allocation of Class A Certificates among Class
A Ownership Interests shall be made, and reallocations among such Class A
Ownership Interests or new Class A Ownership Interests may be made, as provided
in Section 4 of this Series Supplement and the Class A Certificate Purchase
Agreement.

 

(d)     The Series 2009-VFC1 Certificates shall be “Designated Investor
Certificates” for the purposes of Section 2.9(c) of the Agreement.

 

SECTION 2.     Definitions.  If any term or provision contained herein shall
conflict with or be inconsistent with any provision contained in the Agreement,
the terms and provisions of this Series Supplement shall govern. References to
any Article or Section are references to Articles or Sections of the Agreement,
except as otherwise expressly provided.  Unless otherwise specified herein, all
capitalized terms not otherwise defined herein are defined in the Agreement or
the Class A Certificate Purchase Agreement, as the context may require, and the
interpretive provisions set out in Section 1.2 of the Agreement apply to this
Series Supplement. Each capitalized term defined herein relates only to the
Investor Certificates and no other Series of Certificates issued by the Trust.

 

“Additional Minimum Transferor Amount” means (a) as of any date of determination
falling in November, December and January of each calendar year, the product of
(i) 1.0% and (ii) the aggregate Principal Receivables and (b) as of any date of
determination falling in any other month, zero; provided that the amount
specified in clause (a) shall be without duplication with the amount specified
as the “Additional Minimum Transferor Amount” in any future Supplement that
specifies such an amount and indicates that such amount is without duplication
of the amount specified in clause (a)).  The Additional Minimum Transferor
Amount is specified pursuant to Section 17(g) of this Series Supplement as an
amount to be considered part of the Minimum Transferor Amount.

 

“Aggregate Investor Default Amount” means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.

 

“Aggregate Optional Amortization Amount” means, as to any date of determination
in any Monthly Period, the sum of any Optional Amortization Amounts scheduled to
be distributed to one or more Investor Holders on or prior to the related
Distribution Date (and which have not already been so distributed prior to that
date of determination).

 

“Agreement” shall have the meaning ascribed thereto by the introductory
paragraph hereto.

 

“Amendment Closing Date” means April 28, 2017.





2

--------------------------------------------------------------------------------

 

 

“Applicable Percentage” means, with respect to any Determination Date, if the
Excess Spread Percentage averaged for the three Monthly Periods preceding such
Determination Date is greater than the percentage (if any) set forth in the
middle column below and less than or equal to the percentage (if any) set forth
in the left column below, an amount equal to the percentage set forth opposite
such percentage in the right-hand column below:

 

Less than or
Equal to:

Greater Than:

Applicable
Percentage:

____

4.99%

0%

4.99%

3.99%

1.00%

3.99%

3.49%

2.00%

3.49%

2.99%

3.00%

2.99%

____

5.00%

 

“Available Funds” means, as to any Monthly Period, an amount equal to the sum of
(a) Collections of Finance Charge Receivables allocated to the Investor
Certificates and deposited into the Finance Charge Account for such Monthly
Period (or to be deposited in the Finance Charge Account on the related Transfer
Date with respect to the preceding Monthly Period pursuant to Section 4.3(a)),
including, without duplication the Investor Interchange Amount for such Monthly
Period and (b) the Excess Finance Charge Collections, if any, allocated to the
Investor Certificates pursuant to Section 4.5 on the Distribution Date related
to such Transfer Date.

 

“Available Investor Principal Collections” means, as to any Monthly Period, an
amount equal to (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which, pursuant to Section 4.14, are required to fund the Class A
Required Amount and the Class M Required Amount, plus (c) the amount of Shared
Principal Collections with respect to Group One that are allocated to Series
2009-VFC1 in accordance with Section 4.15(b);  minus (d) any portion of the
foregoing applied to an Optional Amortization Amount pursuant to Section 4(b) of
this Series Supplement for such Monthly Period.

 

“Available Shared Principal Collections” means Shared Principal Collections held
in the Collection Account that are available to be applied to cover any Optional
Amortization Amount in accordance with Section 4.4.

 

“Base Rate” means, as to any Monthly Period, the annualized percentage (based on
actual days during the related Monthly Period, and a 360-day year) equivalent of
a fraction, the numerator of which is equal to the sum of the Class A Monthly
Interest, the Class M Monthly Interest, the Class B Monthly Interest, the Class
C Monthly Interest, the Class A Non-Use Fee and any Class A Senior Additional
Amounts, each for the related Distribution Period, and the Investor Servicing
Fee with respect to such Monthly Period and the denominator of which is the
Weighted Average Invested Amount during such Monthly Period.

 

“Breakage Payment” is defined in Section 4.8.

 



3

--------------------------------------------------------------------------------

 

 

“Business Day” means any “Business Day” (as defined in the Agreement) other than
a day on which dealings in U.S. Dollar deposits are not carried out on the
London InterBank Market.

 

“Certificate Purchase Agreement” means, as the context requires, (i) the Class A
Certificate Purchase Agreement, the Class M Certificate Purchase Agreement, the
Class B Certificate Purchase Agreement and the Class C Certificate Purchase
Agreement or (ii) any of the foregoing.

 

“Change in Control” means the failure of Holding to own, directly or indirectly,
100% of the outstanding shares of common stock (excluding directors’ qualifying
shares) of Comenity.

 

“Class A Additional Amounts” is defined in Section 4.8(a).

 

“Class A Certificate” means a certificate substantially in the form of Exhibit
A-1 executed by the Transferor and authenticated by the Trustee to be a Class A
Asset-Backed Certificate, Series 2009-VFC1.

 

“Class A Certificate Purchase Agreement” means the Third Amended and Restated
Class A Certificate Purchase Agreement dated as of the Amendment Closing Date
among Transferor, Servicer and each of the Class A Holders, as the same may be
amended or otherwise modified from time to time. The Class A Certificate
Purchase Agreement is hereby designated as a “Transaction Document” for all
purposes of the Agreement and this Series Supplement.

 

“Class A Fee Letter” is defined in the Class A Certificate Purchase
Agreement.  Each Class A Fee Letter is hereby designated a “Transaction
Document” for all purposes of the Agreement and this Series Supplement.

 

“Class A Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class A Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.

 

“Class A Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:

 

(a)     the numerator of which is the Class A Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and

 

(b)     the denominator of which is equal to the Invested Amount as of the close
of business on the last day of the preceding Monthly Period;

 

provided that with respect to any Monthly Period in which a Reset Date occurs:

 

(x)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Class A Invested Amount as of the close of business on the later of
the last day of the prior Monthly



4

--------------------------------------------------------------------------------

 

 



5

--------------------------------------------------------------------------------

 

 

Period or the preceding Reset Date, for the period from and including the first
day of the current Monthly Period or the preceding Reset Date, as applicable, to
but excluding such Reset Date and (2) the Class A Invested Amount as of the
close of business on such Reset Date, for the period from and including such
Reset Date to the earlier of the last day of such Monthly Period (in which case
such period shall include such day) or the next succeeding Reset Date (in which
case such period shall not include such succeeding Reset Date); and

 

(y)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the denominator determined pursuant to clause (b)
shall be (1) the Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);

 

provided further that, for purposes of this definition, with respect to the
first Monthly Period, the Closing Date shall be treated as the last day of the
preceding Monthly Period.

 

“Class A Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $300,000,000, plus (b) the aggregate amount of all Class A
Incremental Funded Amounts for all Class A Incremental Fundings occurring after
the Amendment Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class A Holders after the
Amendment Closing Date and on or prior to such date. As applied to any
particular Class A Certificate, the “Class A Funded Amount” means the portion of
the overall Class A Funded Amount represented by that Class A Certificate. The
Class A Funded Amount shall be allocated among the Class A Ownership Interests
as provided in the Class A Certificate Purchase Agreement.

 

“Class A Funding Agent” is defined in the Class A Certificate Purchase
Agreement.

 

“Class A Funding Tranche” is defined in Section 4.8(a).

 

“Class A Holder” means a Person in whose name a Class A Certificate is
registered in the Certificate Register.

 

“Class A Incremental Funded Amount” means the amount of the increase in the
Class A Funded Amount occurring as a result of any Class A Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class A Holders with respect to that Class A Incremental Funding pursuant to the
Class A Certificate Purchase Agreement.

 

“Class A Incremental Funding” means any increase in the Class A Funded Amount
during the Revolving Period made pursuant to the Class A Certificate Purchase
Agreement.

 

“Class A Invested Amount” means, on any date of determination, an amount equal
to (a) the Class A Funded Amount on that date, minus (b) the excess, if any, of
the aggregate amount of reductions to the Class A Invested Amount as a result of
Class A Investor Charge-



6

--------------------------------------------------------------------------------

 

 

Offs pursuant to Section 4.12(a) over Class A Investor Charge-Offs reimbursed
pursuant to Section 4.11(a)(ix) prior to such date of determination; provided
that the Class A Invested Amount may not be reduced below zero.

 

“Class A Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class A Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class A Fixed Allocation Percentage.

 

“Class A Investor Charge-Off” is defined in Section 4.12(a).

 

“Class A Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class A Floating
Allocation Percentage applicable on such day.

 

“Class A Maximum Funded Amount” means $925,000,000, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement.  As applied to any particular Class A Certificate, the “Class A
Maximum Funded Amount” means the portion of the overall Class A Maximum Funded
Amount represented by that Class A Certificate.

 

“Class A Monthly Interest” is defined in Section 4.10(a).

 

“Class A Monthly Principal” is defined in Section 4.9(a).

 

“Class A Non-Use Fee” is defined in Section 4.8(a).

 

“Class A Ownership Interest” is defined in Section 1(c) of this Series
Supplement.

 

“Class A Ownership Group Percentage” means the “Ownership Group Percentage” as
defined in the Class A Certificate Purchase Agreement.

 

“Class A Pro Rata Percentage” means 72.50%.

 

“Class A Required Amount” is defined in Section 4.10(a).

 

“Class A Senior Additional Amounts” is defined in Section 4.8(a).

 

“Class A Subordinate Additional Amounts” is defined in Section 4.8(a).

 

“Class B Certificate” means a certificate substantially in the form of Exhibit
A-3 executed by the Transferor and authenticated by the Trustee to be a Class B
Asset-Backed Certificate, Series 2009-VFC1.

 

“Class B Certificate Purchase Agreement” means the Class B Certificate Purchase
Agreement dated as of the Closing Date among Transferor, Servicer and the
Class B Holders, and as the same may be amended or otherwise modified from time
to time.  The Class B



7

--------------------------------------------------------------------------------

 

 



8

--------------------------------------------------------------------------------

 

 

Certificate Purchase Agreement is hereby designated a “Transaction Document” for
all purposes of the Agreement and this Series Supplement.

 

“Class B Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class B Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.

 

“Class B Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:

 

(a)     the numerator of which is the Class B Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and

 

(b)     the denominator of which is equal to the Invested Amount as of the close
of business on the last day of the preceding Monthly Period;

 

provided that with respect to any Monthly Period in which a Reset Date occurs:

 

(x)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Class B Invested Amount as of the close of business on the later of
the last day of the prior Monthly Period or the preceding Reset Date, for the
period from and including the first day of the current Monthly Period or the
preceding Reset Date, as applicable, to but excluding such Reset Date and (2)
the Class B Invested Amount as of the close of business on such Reset Date, for
the period from and including such Reset Date to the earlier of the last day of
such Monthly Period (in which case such period shall include such day) or the
next succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date); and

 

(y)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the denominator determined pursuant to clause (b)
shall be (1) the Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);

 

provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.

 

“Class B Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $26,896,551.72, plus (b) the aggregate amount of all Class B
Incremental Funded Amounts for all Class B Incremental Fundings occurring after
the Amendment Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to the Class B Holder after the
Amendment Closing Date and on or prior to such date.



9

--------------------------------------------------------------------------------

 

 

 

“Class B Holder” means a Person in whose name a Class B Certificate is
registered in the Certificate Register.

 

“Class B Incremental Funded Amount” means the amount of the increase in the
Class B Funded Amount occurring as a result of any Class B Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class B Holders with respect to that Class B Incremental Funding pursuant to the
Class B Certificate Purchase Agreement.

 

“Class B Incremental Funding” means any increase in the Class B Funded Amount
during the Revolving Period made pursuant to the Class B Certificate Purchase
Agreement.

 

“Class B Invested Amount” means, on any date of determination, an amount equal
to (a) the Class B Funded Amount on that date, minus (b) the excess, if any, of
(x) the aggregate amount of reductions to the Class B Invested Amount as a
result of Class B Investor Charge-Offs and Reallocated Principal Collections and
reductions of the Class B Invested Amount pursuant to Sections 4.12(a) and (b)
over (y) reimbursements of such reductions pursuant to Section 4.11(a)(xiii)
prior to such date of determination; provided that the Class B Invested Amount
may not be reduced below zero.

 

“Class B Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class B Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class B Fixed Allocation Percentage.

 

“Class B Investor Charge-Off” is defined in Section 4.12(c).

 

“Class B Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class B Floating
Allocation Percentage applicable on such day.

 

“Class B Maximum Funded Amount” means $82,931,034.48, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement.

 

“Class B Monthly Interest” is defined in Section 4.10(e).

 

“Class B Monthly Principal” is defined in Section 4.9(c).

 

“Class B Pro Rata Percentage” means 6.50%.

 

“Class B Reallocated Principal Collections” means, with respect to any Transfer
Date, Collections of Principal Receivables allocable to the related Monthly
Period applied in accordance with Section 4.14 on such Transfer Date in an
amount not to exceed the aggregate amount of Collections allocated to the
Investor Certificates pursuant to Sections 4.7(a)(iii),  (b)(iii) and (c)(iii)
during the Monthly Period relating to such Transfer Date; provided that such
amount shall not exceed the Class B Invested Amount after giving effect to any
Class B Investor Charge-Offs for such Transfer Date.



10

--------------------------------------------------------------------------------

 

 

 

“Class B Required Amount” is defined in Section 4.10(e).

 

“Class C Certificate” means a certificate substantially in the form of Exhibit
A-4 executed by the Transferor and authenticated by the Trustee to be a Class C
Asset-Backed Certificate, Series 2009-VFC1.

 

“Class C Certificate Purchase Agreement” means the Class C Certificate Purchase
Agreement, dated as of September 28, 2012, among Transferor, Servicer and the
Class C Holders, and as the same may be amended or otherwise modified from time
to time.  The Class C Certificate Purchase Agreement is hereby designated a
“Transaction Document” for all purposes of the Agreement and this Series
Supplement.

 

“Class C Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class C Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.

 

“Class C Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:

 

(a)     the numerator of which is the Class C Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and

 

(b)     the denominator of which is equal to the Invested Amount as of the close
of business on the last day of the preceding Monthly Period;

 

provided that with respect to any Monthly Period in which a Reset Date occurs:

 

(x)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Class C Invested Amount as of the close of business on the later of
the last day of the prior Monthly Period or the preceding Reset Date, for the
period from and including the first day of the current Monthly Period or the
preceding Reset Date, as applicable, to but excluding such Reset Date and (2)
the Class C Invested Amount as of the close of business on such Reset Date, for
the period from and including such Reset Date to the earlier of the last day of
such Monthly Period (in which case such period shall include such day) or the
next succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date); and

 

(y)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the denominator determined pursuant to clause (b)
shall be (1) the Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case

11

--------------------------------------------------------------------------------

 

 

such period shall include such day) or the next succeeding Reset Date (in which
case such period shall not include such succeeding Reset Date);

 

provided further that, with respect to the first Monthly Period, the Amendment
Closing Date shall be treated as the last day of the preceding Monthly Period.

 

“Class C Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $41,379,310.34, plus (b) the aggregate amount of all Class C
Incremental Funded Amounts for all Class C Incremental Fundings occurring after
the Amendment Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to the Class C Holder after the
Amendment Closing Date and on or prior to such date.

 

“Class C Holder” means a Person in whose name a Class C Certificate is
registered in the Certificate Register.

 

“Class C Incremental Funded Amount” means the amount of the increase in the
Class C Funded Amount occurring as a result of any Class C Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class C Holders with respect to that Class C Incremental Funding pursuant to the
Class C Certificate Purchase Agreement.

 

“Class C Incremental Funding” means any increase in the Class C Funded Amount
during the Revolving Period made pursuant to the Class C Certificate Purchase
Agreement.

 

“Class C Invested Amount” means, on any date of determination, an amount equal
to (a) the Class C Funded Amount on that date, minus (b) the excess, if any, of
(x) the aggregate amount of reductions to the Class C Invested Amount as a
result of Class C Investor Charge-Offs and Reallocated Principal Collections and
reductions of the Class C Invested Amount pursuant to Sections 4.12(a), (b) and
(c) over (y) reimbursements of such reductions pursuant to Section 4.11(a)(xv)
prior to such date of determination; provided that the Class C Invested Amount
may not be reduced below zero.

 

“Class C Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class C Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class C Fixed Allocation Percentage.

 

“Class C Investor Charge-Off” is defined in Section 4.12(d).

 

“Class C Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class C Floating
Allocation Percentage applicable on such day.

 

“Class C Maximum Funded Amount” means $127,586,206.90, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement. 

 

“Class C Monthly Interest” is defined in Section 4.10(g).

 



12

--------------------------------------------------------------------------------

 

 

“Class C Monthly Principal” is defined in Section 4.9(d).

 

“Class C Pro Rata Percentage” means 10.00%.

 

“Class C Reallocated Principal Collections” means, with respect to any Transfer
Date, Collections of Principal Receivables allocable to the related Monthly
Period applied in accordance with Section 4.14 on such Transfer Date in an
amount not to exceed the aggregate amount of Collections allocated to the
Investor Certificates pursuant to Sections 4.7(a)(ii),  (b)(ii) and (c)(ii)
during the Monthly Period relating to such Transfer Date; provided that such
amount shall not exceed the Class C Invested Amount after giving effect to any
Class C Investor Charge-Offs for such Transfer Date.

 

“Class C Required Amount” is defined in Section 4.10(g).

 

“Class M Certificate” means a certificate substantially in the form of Exhibit
A-2 executed by the Transferor and authenticated by the Trustee to be a Class M
Asset-Backed Certificate, Series 2009-VFC1.

 

“Class M Certificate Purchase Agreement” means the Class M Certificate Purchase
Agreement dated as of the Closing Date among Transferor, Servicer and the
Class M Holders, and as the same may be amended or otherwise modified from time
to time.  The Class M Certificate Purchase Agreement is hereby designated a
“Transaction Document” for all purposes of the Agreement and this Series
Supplement.

 

“Class M Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class M Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.

 

“Class M Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:

 

(a)     the numerator of which is the Class M Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and

 

(b)     the denominator of which is equal to the Invested Amount as of the close
of business on the last day of the preceding Monthly Period;

 

provided that with respect to any Monthly Period in which a Reset Date occurs:

 

(x)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Class M Invested Amount as of the close of business on the later of
the last day of the prior Monthly Period or the preceding Reset Date, for the
period from and including the first day of the current Monthly Period or the
preceding Reset Date, as applicable, to but excluding such Reset Date and (2)
the Class M Invested Amount as of the close of business on such Reset Date, for
the period from and including such Reset Date to the earlier of the last day of
such Monthly Period (in which case

13

--------------------------------------------------------------------------------

 

 

such period shall include such day) or the next succeeding Reset Date (in which
case such period shall not include such succeeding Reset Date); and

 

(y)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the denominator determined pursuant to clause (b)
shall be (1) the Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);

 

provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.

 

“Class M Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $45,517,241.38, plus (b) the aggregate amount of all Class M
Incremental Funded Amounts for all Class M Incremental Fundings occurring after
the Amendment Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to the Class M Holders after the
Amendment Closing Date and on or prior to such date.

 

“Class M Holder” means a Person in whose name a Class M Certificate is
registered in the Certificate Register.

 

“Class M Incremental Funded Amount” means the amount of the increase in the
Class M Funded Amount occurring as a result of any Class M Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class M Holders with respect to that Class M Incremental Funding pursuant to the
Class M Certificate Purchase Agreement.

 

“Class M Incremental Funding” means any increase in the Class M Funded Amount
during the Revolving Period made pursuant to the Class M Certificate Purchase
Agreement.

 

“Class M Invested Amount” means, on any date of determination, an amount equal
to (a) the Class M Funded Amount on that date, minus (b) the excess, if any, of
(x) the aggregate amount of reductions to the Class M Invested Amount as a
result of Class M Investor Charge-Offs and Reallocated Principal Collections and
reductions of the Class M Invested Amount pursuant to Section 4.12(a) over (y)
reimbursements of such reductions pursuant to Section 4.11(a)(xi) prior to such
date of determination; provided that the Class M Invested Amount may not be
reduced below zero.

 

“Class M Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class M Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class M Fixed Allocation Percentage.

 

“Class M Investor Charge-Off” is defined in Section 4.12(b).



14

--------------------------------------------------------------------------------

 

 

 





15

--------------------------------------------------------------------------------

 

 

“Class M Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class M Floating
Allocation Percentage applicable on such day.

 

“Class M Maximum Funded Amount” means $140,344,827.59, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement. 

 

“Class  M Monthly Interest” is defined in Section 4.10(c).

 

“Class M Monthly Principal” is defined in Section 4.9(b).

 

“Class M Pro Rata Percentage” means 11.00%.

 

“Class M Reallocated Principal Collections” means, with respect to any Transfer
Date, Collections of Principal Receivables allocable to the related Monthly
Period applied in accordance with Section 4.14 on such Transfer Date in an
amount not to exceed the aggregate amount of Collections allocated to the
Investor Certificates pursuant to Sections 4.7(a)(iv),  (b)(iv) and (c)(iv)
during the Monthly Period relating to such Transfer Date; provided that such
amount shall not exceed the Class M Invested Amount after giving effect to any
Class M Investor Charge-Offs for such Transfer Date.

 

“Class M Required Amount” is defined in Section 4.10(c).

 

“Closing Date” means March 31, 2009.

 

“Comenity” means Comenity Bank, a Delaware state bank, formerly known as World
Financial Network Bank.

 

“Controlled Amortization Amount” means for any Transfer Date with respect to the
Controlled Amortization Period, the Invested Amount as of the close of business
on the last day of the Revolving Period divided by twelve.

 

“Controlled Amortization Period” means, unless an Early Amortization Event shall
have occurred prior thereto, the period commencing at the opening of business on
the first day of the Monthly Period beginning on or after the Purchase
Commitment Expiration Date and ending on the earlier to occur of (a) the
commencement of the Early Amortization Period, and (b) the Series 2009-VFC1
Termination Date; provided that Transferor may, by five Business Days’ prior
written notice to Trustee and each Investor Holder (and so long as the Early
Amortization Period has not begun), cause the Controlled Amortization Period to
begin on any date earlier than the date otherwise specified above.

 

“Controlled Amortization Shortfall” means, with respect to any Transfer Date
during the Controlled Amortization Period, the excess, if any, of the Controlled
Payment Amount for such Transfer Date over the amounts distributed pursuant to
Sections 4.11(c)(i),  (ii),  (iii) and (iv) for such Transfer Date.

 

“Controlled Payment Amount” means, with respect to any Transfer Date during the
Controlled Amortization Period, the sum of (a) the Controlled Amortization
Amount for such

16

--------------------------------------------------------------------------------

 

 

Transfer Date and (b) any Controlled Amortization Shortfall from the immediately
preceding Transfer Date, provided that (a) Transferor may designate any amount
greater than the foregoing as the Controlled Payment Amount upon five Business
Days’ notice to the Investor Holders prior to the related Transfer Date and (b)
in no event will the Controlled Payment Amount exceed the Invested Amount.

 

“Cumulative Principal Shortfall” means the sum of the Principal Shortfalls (as
such term is defined in each of the related Series Supplements) for each Series
in Group One.

 

“Day Count Fraction” means, as to any Class A Ownership Interest or Class A
Funding Tranche for any Distribution Period, a fraction (a) the numerator of
which is the number of days in that Distribution Period (or, if less, the number
of days during that Distribution Period during which that Class A Ownership
Interest or Class A Funding Tranche was outstanding, including the first, but
excluding the last, such day) and (b) the denominator of which is the actual
number of days in the related calendar year (or, if so specified in the Class A
Certificate Purchase Agreement, 360).

 

“Declined Renewal” means one or more Ownership Groups decline a request to
extend the Purchase Commitment Expiration Date.

 

“Delayed Funding Date” is defined in the Class A Certificate Purchase Agreement.

 

“Default Amount” means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to Transferor) in such Defaulted Account on the day it became
a Defaulted Account.

 

“Defaulted Account” means an Account in which there are Defaulted Receivables.

 

“Distribution Account” is defined in Section 4.16(a).

 

“Distribution Date” means May 15, 2009 and the fifteenth day of each calendar
month thereafter, or if such fifteenth day is not a Business Day, the next
succeeding Business Day.

 

“Distribution Period” means, with respect to any Distribution Date, the related
Accrual Period (as defined in the Class A Certificate Purchase Agreement).

 

“Early Amortization Commencement Date” means the date on which an Early
Amortization Event is deemed to occur pursuant to Section 9.1 or an Early
Amortization Event is deemed to occur pursuant to Section 10 of this Series
Supplement.

 

“Early Amortization Period” means the period commencing on the Early
Amortization Commencement Date and ending on the Series 2009-VFC1 Termination
Date.

 

“Excess Merchant Bankruptcy Amount” means, as of any date of determination, if a
Merchant Bankruptcy has occurred (and is continuing) with respect to any
Merchant, an amount equal to the excess of (a) the aggregate of the Principal
Receivables in Accounts relating to all Merchants for which a Merchant
Bankruptcy has occurred as of such date of determination over (b) the product of
(i) 15.0% and (ii) the aggregate Principal Receivables in all Accounts as of



17

--------------------------------------------------------------------------------

 

 

such date of determination, which for the avoidance of doubt shall be calculated
without subtraction of the Excess Merchant Bankruptcy Amount.

 

“Excess Spread Percentage” means, for any Monthly Period, a percentage equal to
the Portfolio Yield for each Monthly Period minus the Base Rate for such Monthly
Period; provided that the Excess Spread Percentages for the February 2009
Monthly Period and the Excess Spread Percentage for the March 2009 Monthly
Period shall be deemed to equal the Excess Spread Percentages (as defined in the
Series 2005-VFC Supplement to the Agreement) related to the February 2009 and
March 2009 Monthly Periods.

 

“Finance Charge Account” is defined in Section 4.16(a).

 

“Finance Charge Shortfall” means, for Series 2009-VFC1 with respect to any
Transfer Date, an amount equal to the excess, if any, of (a) the sum of the
amounts specified in subsections 4.11(a)(i) through (xx) for that Transfer Date
over (b) Available Funds (excluding Excess Finance Charge Collections) with
respect to such Transfer Date.

 

“Fixed Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction (a) the numerator of which is the Invested
Amount as of the close of business on the last day of the Revolving Period and
(b) the denominator of which is the greater of (i) the aggregate amount of
Principal Receivables in the Trust determined as of the close of business on (A)
if only one Series is outstanding, the last day of the Revolving Period and (B)
if more than one Series is outstanding, the last day of the prior Monthly Period
and (ii) the sum of the numerators used to calculate the Investor Percentages
for allocations with respect to Principal Receivables for all outstanding Series
on such date of determination; provided that with respect to any Monthly Period
in which a Reset Date occurs, (x) the denominator determined pursuant to
subclause (b)(i) shall be (1) the aggregate amount of Principal Receivables in
the Trust as of the close of business on the later of the last day of the prior
Monthly Period or the preceding Reset Date, for the period from and including
the first day of the current Monthly Period or the preceding Reset Date, as
applicable, to but excluding such Reset Date and (2) the aggregate amount of
Principal Receivables in the Trust as of the close of business on such Reset
Date, for the period from and including such Reset Date to the later of the last
day of such Monthly Period (in which case such period shall include such day) or
the next succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date) and (y) the denominator determined pursuant to subclause
(b)(ii) shall be (1) the sum of the numerators used to calculate the Investor
Percentages for allocations with respect to Principal Receivables for all
outstanding Series as of the close of business on the later of the last day of
the prior Monthly Period or the preceding Reset Date, for the period from and
including the first day of the current Monthly Period or the preceding Reset
Date, as applicable, to but excluding such Reset Date and (2) the sum of the
numerators used to calculate the Investor Percentages for allocations with
respect to Principal Receivables for all outstanding Series as of the close of
business on such Reset Date, for the period from and including such Reset Date
to the earlier of the last day of such Monthly Period (in which case such period
shall include such day) or the next succeeding Reset Date (in which case such
period shall not include such succeeding Reset Date).

 





18

--------------------------------------------------------------------------------

 

 

“Fixed Allocation Period” means the Controlled Amortization Period or the Early
Amortization Period.

 

“Fixed Period” is defined in Section 4.8(a).

 

“Floating Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction:

 

(a)     the numerator of which is the Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and

 

(b)     the denominator of which is the greater of (i) the aggregate amount of
Principal Receivables as of the close of business on the last day of the
preceding Monthly Period and (ii) the sum of the numerators used to calculate
the Investor Percentages for allocations with respect to Finance Charge
Receivables, Default Amounts or Principal Receivables, as applicable, for all
outstanding Series on such date of determination in subclause (b)(i);

 

provided that with respect to any Monthly Period in which a Reset Date occurs:

 

(x)     if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Invested Amount as of the close of business on the later of the last
day of the preceding Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or the preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);

 

(y)     the denominator determined pursuant to subclause (b)(i) shall be (1) the
aggregate amount of Principal Receivables in the Trust as of the close of
business on the later of the last day of the prior Monthly Period or the
preceding Reset Date, for the period from and including the first day of the
current Monthly Period or preceding Reset Date, as applicable, to but excluding
such Reset Date and (2) the aggregate amount of Principal Receivables in the
Trust as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);
and

 

(z)     the denominator determined pursuant to subclause (b)(ii) shall be (1)
the sum of the numerators used to calculate the Investor Percentages for all
outstanding Series for allocations with respect to Finance Charge Receivables,
Defaulted Receivables or Principal Receivables, as applicable, for all such
Series as of the close of business on the later of the last day of the prior
Monthly Period or the preceding Reset Date, for the period from and including
the first day of the current Monthly Period or preceding Reset Date, as
applicable, to but excluding such Reset Date and (2) the sum of the numerators
used to calculate the Investor Percentages for all outstanding Series for
allocations with



19

--------------------------------------------------------------------------------

 

 

respect to Finance Charge Receivables, Defaulted Receivables or Principal
Receivables, as applicable, for all such Series as the close of business on such
Reset Date, for the period from and including such Reset Date to the earlier of
the last day of such Monthly Period (in which case such period shall include
such day) or the next succeeding Reset Date (in which case such period shall not
include such succeeding Reset Date).

 

provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.

 

“Funded Amount” means, as the context requires, (i) the Class A Funded Amount,
the Class M Funded Amount, the Class B Funded Amount  and the Class C Funded
Amount or (ii) any of the foregoing.

 

“Group One” means Series 2009-VFC1 and each other Series specified in the
related Supplement to be included in Group One.

 

“Holding” means Alliance Data Systems Corporation, a Delaware corporation.

 

“Incremental Funding” means any increase in the Class A Funded Amount, Class M
Funded Amount, the Class B Funded Amount or the Class C Funded Amount during the
Revolving Period made pursuant to the applicable Certificate Purchase
Agreement. 

 

“Invested Amount” means, on any date of determination, an amount equal to the
sum of (a) the Class A Invested Amount, (b) the Class M Invested Amount, (c) the
Class B Invested Amount and (d) the Class C Invested Amount, each as of such
date.

 

“Investment Earnings” means, with respect to any Transfer Date, all interest and
earnings on Eligible Investments included in the Spread Account (net of losses
and investment expenses) during the Monthly Period immediately preceding such
Transfer Date.

 

“Investor Certificates” means the Class A Certificates, the Class M
Certificates, the Class B Certificates and the Class C Certificates.

 

“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Floating
Allocation Percentage on the day such Account became a Defaulted Account.

 

“Investor Holder” means any Class A Holder, any Class M Holder, any Class B
Holder or any Class C Holder.

 

“Investor Interchange Amount” is defined in Section 4.19.

 

“Investor Percentage” means, for any Monthly Period, (a) with respect to Finance
Charge Receivables and Default Amounts at any time and Principal Receivables
during the Revolving Period, the Floating Allocation Percentage and (b) with
respect to Principal Receivables during a Fixed Allocation Period, the Fixed
Allocation Percentage.

 



20

--------------------------------------------------------------------------------

 

 

“Investor Principal Collections” means, with respect to any Monthly Period, the
sum of (a) the aggregate amount allocated to the Investor Holders for such
Monthly Period pursuant to Sections 4.7(a)(ii), (iii),  (iv) and (v), 4.7(b)
(ii), (iii),  (iv) and (v) and 4.7(c) (ii), (iii),  (iv) and (v), in each case,
as applicable to such Monthly Period, (b) the aggregate amount to be treated as
Investor Principal Collections pursuant to Sections 4.11(a)(viii) through (xv)
for such Monthly Period, and (c) the aggregate amount transferred from the
Excess Funding Account to the Distribution Account pursuant to Sections 4.2
and 4.11(c).

 

“Investor Servicing Fee” is defined in Section 3 of this Series Supplement.

 

“Majority Series Holders” means (i) at any time that any Class A Certificate is
Outstanding, the Class A Funding Agents for Ownership Groups (as defined in the
Class A Certificate Purchase Agreement) evidencing more than 50% of the Class A
Funded Amount, and (ii) if there are no Class A Certificates Outstanding,
Investor Holders evidencing more than 50% of the Invested Amount.

 

“Mandatory Limited Amortization Amount” means, (I) for any Transfer Date with
respect to a Mandatory Limited Amortization Period resulting from a Declined
Renewal (beginning with the Transfer Date in the month following the month in
which the Mandatory Limited Amortization Period begins, and with respect to any
suspension of the Mandatory Limited Amortization Period, resuming with the
Transfer Date in the month following the month in which the Mandatory Limited
Amortization Period recommences) and the Transfer Date in the month in which the
Controlled Amortization Period commences (unless the Non-Renewing Purchaser
Funded Amount shall have been reduced to zero prior to such date), the lesser of
(a) the Non-Renewing Purchaser Funded Amount as of the Mandatory Limited
Amortization Date, divided by 12 (with the quotient rounded up to the nearest
dollar) and (b) the excess of the Non-Renewing Purchaser Funded Amount over the
Mandatory Limited Amortization Target and (II) for any date of determination
with respect to a Mandatory Limited Amortization Period resulting from a
Merchant Bankruptcy Event, the lesser of (a) Class A Invested Amount and (b) the
greater of (i) the amount by which the Minimum Transferor Amount exceeds the
Transferor Amount and (ii) the amount by which the Required Principal Balance
exceeds the sum of the aggregate amount of Principal Receivables plus amounts on
deposit in the Excess Funding Account, in each case as determined on the second
Date of Processing preceding such date of determination (after giving effect to
any payments of principal on such date of determination).

 

“Mandatory Limited Amortization Date” means, (A) with respect to any Declined
Renewal, the Purchase Commitment Expiration Date (without giving effect to a
requested extension) but only if all of the following have occurred: (x) the
Transferor has requested an extension of such Purchase Commitment Expiration
Date, (y) there are one or more Non-Renewing Ownership Groups and (z) the Trust
has not repaid the outstanding Non-Renewing Purchaser Funded Amount on or prior
to the related Purchase Commitment Expiration Date (without giving effect to the
requested extension) and (B) with respect to any Merchant Bankruptcy Event, the
date the Transferor becomes obligated to designate Supplemental Accounts in
accordance with Section 2.8(b) of the Agreement as a result of a Merchant
Bankruptcy.

 





21

--------------------------------------------------------------------------------

 

 

“Mandatory Limited Amortization Period” means the period (I) commencing on,
(a)  with respect to a Mandatory Limited Amortization Date resulting from a
Declined Renewal, the first day of the first month that commences on or after
the Mandatory Limited Amortization Date and, (b) with respect to a Mandatory
Limited Amortization Date resulting from a Merchant Bankruptcy Event, the date
such Mandatory Limited Amortization Date occurs and (II) ending on the earliest
to occur of (a) (i) with respect to a Declined Renewal, the payment in full of
the Non-Renewing Purchaser Funded Amount and (ii) with respect to a Merchant
Bankruptcy Event, the earlier of (x) the date on which the Transferor Amount is
equal to or greater than the Minimum Transferor Amount and the aggregate amount
of Principal Receivables plus amounts on deposit in the Excess Funding Account
will be equal to or greater than the Required Principal Balance and (y) the date
on which the Class A Invested Amount has been reduced to zero, (b) the
commencement of the Controlled Amortization Period or the Early Amortization
Period and (c) Series 2009-VFC1 Termination Date; provided that if a Mandatory
Limited Amortization Date has occurred as a result of both a Declined Renewal
and a Merchant Bankruptcy Event, the Mandatory Limited Amortization Period
resulting from the Declined Renewal shall be suspended and shall commence or
recommence, as applicable, upon termination of the Mandatory Limited
Amortization Period with respect to the Merchant Bankruptcy Event.

 

“Mandatory Limited Amortization Shortfall” means, with respect to any
Distribution Date, the excess, if any, of (a) the Mandatory Limited Payment
Amount for the preceding Distribution Date over (b) the amounts paid pursuant to
Section 4.11(b) with respect to the Class A Monthly Principal.

 

“Mandatory Limited Amortization Target” means, with respect to any Transfer Date
for a Mandatory Limited Amortization Period resulting from a Declined Renewal,
(a) the Non-Renewing Purchaser Funded Amount as of the Mandatory Limited
Amortization Date less (b) the product (rounded up to the nearest dollar) of (i)
a fraction, the numerator of which is the number of full months that have
elapsed during the Mandatory Limited Amortization Period as of such Transfer
Date (which, for the avoidance of doubt, shall exclude the month in which such
Transfer Date falls and shall exclude any month in which the Mandatory Limited
Amortization Period relating to the Declined Renewal is suspended as a result of
a Merchant Bankruptcy Event), and the denominator of which is 12 and (ii) the
Non-Renewing Purchaser Funded Amount as of the Mandatory Limited Amortization
Date.

 

“Mandatory Limited Payment Amount” means, with respect to any Transfer Date with
respect to the Mandatory Limited Amortization Period, beginning with the
Transfer Date in the month immediately following the month in which the
Mandatory Limited Amortization Period begins, and the Transfer Date in the month
in which the Controlled Amortization Period commences (unless the Non-Renewing
Purchaser Funded Amount shall have been reduced to zero prior to such date), the
sum of (a) the Mandatory Limited Amortization Amount for such Transfer Date,
plus (b) any existing Mandatory Limited Amortization Shortfall.

 

“Merchant Bankruptcy” means the failure of a Merchant generally to, or admit in
writing its inability to, pay its debts as they become due; or any proceeding
shall have been instituted in a court having jurisdiction in the premises
seeking a decree or order for relief in respect of such Merchant in an
involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar





22

--------------------------------------------------------------------------------

 

 

official for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and such proceedings shall continue undismissed or
unstayed and in effect for a period of 60 consecutive days or any of the actions
sought in such proceeding shall occur; or any commencement by a Merchant of a
voluntary case under any Debtor Relief Law, or such Merchant’s consent to the
entry of an order for relief in an involuntary case under any Debtor Relief Law,
or consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator, conservator or other similar
official for any substantial part of its property, or any general assignment for
the benefit of creditors; or any Merchant or any Affiliate of such Merchant
shall have taken any corporate action in furtherance of any of the foregoing
actions with respect to such Merchant; provided, however, that the confirmation
of a Chapter 11 Plan under a Debtor Relief Law for a Merchant shall no longer be
a Merchant Bankruptcy for such Merchant upon the occurrence of the effective
date of such Chapter 11 Plan.  For purposes of this definition, a “Chapter 11
Plan” shall mean a plan filed and confirmed pursuant to the provisions of
Chapter 11 of the United States Bankruptcy Code (11 U.S.C. §§ 101 et. seq.) but
shall exclude a Chapter 11 Plan under which the Merchant liquidates all of its
assets and discontinues operations.

 

“Merchant Bankruptcy Event” means the occurrence of a Merchant Bankruptcy that
requires the Transferor to designate Supplemental Accounts in accordance with
Section 2.8(b) of the Agreement.

 

“Merchant Bankruptcy Termination Date” is defined in Section 17(i) of this
Series Supplement.

 

“Monthly Deposit Period” means any period of time during which any of the
following is true: (a) Comenity maintains a short term debt rating of A-1 or
better by S&P, P-1 by Moody’s and, if rated by Fitch, F1 by Fitch (or such other
rating below A-1, P-1 or F1, as the case may be, which satisfies the Rating
Agency Condition); or (b) Comenity has provided to Trustee a letter of credit
covering collection risk of Servicer that satisfies the Rating Agency Condition.

 

“Monthly Period” is defined in the Agreement, except that the first Monthly
Period begins on and includes the Closing Date and ends on and includes April
30, 2009.

 

“Non-Renewing Ownership Group” means, commencing on the related Mandatory
Limited Amortization Date, any Class A Ownership Interest that has not consented
to the extension of the Purchase Commitment Expiration Date when requested as
described in the Class A Certificate Purchase Agreement.

 

“Non-Renewing Purchaser Funded Amount” means the Class A Funded Amount allocated
to Non-Renewing Ownership Groups.

 

“Non-Renewing Purchaser Scheduled Distribution Date” means, with respect to any
Mandatory Limited Amortization Period relating to a Declined Renewal, the
twelfth Distribution Date on which Mandatory Limited Amortization Amounts are
payable in connection with the  Mandatory Limited Amortization Period  relating
to such Declined Renewal (which, for the avoidance of doubt, shall not include
any Distribution Date on which Mandatory Limited Amortization Amounts relating
to a Merchant Bankruptcy Event are payable).

 



23

--------------------------------------------------------------------------------

 

 

“Notice of Class A Incremental Funding” has the meaning specified in the Class A
Certificate Purchase Agreement.

 

“Optional Amortization Amount” is defined in Section 4(b) of this Series
Supplement.

 

“Optional Amortization Date” is defined in Section 4(b) of this Series
Supplement.

 

“Optional Amortization Funds” means the excess of (a) funds deposited into the
Principal Account pursuant to Section 4.7(a)(v) or 4.7(b)(v), over (b) (i)
during the Controlled Amortization Period, funds deposited into the Principal
Account for the payment of the Controlled Payment Amount or (ii) during any
Mandatory Limited Amortization Period resulting from a Declined Renewal, funds
deposited into the Principal Account for the payment of the Mandatory Limited
Payment Amount, if any.

 

“Optional Amortization Notice” is defined in Section 4(b) of this Series
Supplement.

 

“Portfolio Yield” means, with respect to any Monthly Period, the annualized
percentage (based on actual days during the related Monthly Period, and a
360-day year) equivalent of a fraction, the numerator of which is the sum of (a)
an amount equal to the amount of Collections of Finance Charge Receivables
allocated to the Investor Certificates for such Monthly Period pursuant to
Section 4.7 such amount to be calculated on a cash basis after subtracting the
Aggregate Investor Default Amount for such Monthly Period and (b) interest and
earnings on the Series Accounts to be treated as Collections of Finance Charge
Receivables allocable to the Investor Certificates on the Transfer Date related
to such Monthly Period and the denominator of which is the Weighted Average
Invested Amount during such Monthly Period.

 

“Principal Account” is defined in Section 4.16(a).

 

“Principal Shortfall” means, for Series 2009-VFC1 with respect to any Transfer
Date, the excess, if any, of (a) (i) with respect to any Transfer Date relating
to the Controlled Amortization Period, the sum of (A) the Aggregate Optional
Amortization Amount and (B) the Controlled Payment Amount for such Transfer
Date, (ii) with respect to any Transfer Date during the Early Amortization
Period, the Invested Amount and (iii) with respect to any Transfer Date relating
to the Revolving Period, the Aggregate Optional Amortization Amount over (b) the
Investor Principal Collections, minus Reallocated Principal Collections.

 

“Prior Amendment Date” means September 25, 2013.

 

“Pro Rata Allocation” has the meaning specified in the Class A Certificate
Purchase Agreement.

 

“Pro Rata Funding Event” has the meaning specified in the Class A Certificate
Purchase Agreement.

 

“Purchase Commitment Expiration Date” has the meaning specified in the Class A
Certificate Purchase Agreement.

 

“Rating Agency” means Fitch Ratings.



24

--------------------------------------------------------------------------------

 

 

 

“Rating Agency Condition” shall mean for purposes of this Series Supplement and
the Agreement with respect to Series 2009-VFC1 (i) the consent of all of the
Class A Holders, the Class M Holders, the Class B Holders and the Class C
Holders and (ii) 10 days’ prior written notice (or, if 10 days’ advance notice
is impracticable, as much advance notice as is practicable) to Fitch delivered
electronically to notifications.abs@fitchratings.com.

 

“Reallocated Principal Collections” means, with respect to any Transfer Date the
sum of the Class M Reallocated Principal Collections, Class B Reallocated
Principal Collections and Class C Reallocated Principal Collections for such
Transfer Date. 

 

“Record Date” means, for purposes of Series 2009-VFC1 with respect to any
Distribution Date or Optional Amortization Date, the date falling five Business
Days prior to such date.

 

“Refinancing Date” is defined in Section 4(c) of this Series Supplement.

 

“Regulation RR” means Regulation RR (Credit Risk Retention) promulgated by the
Commission to implement the credit risk retention requirements of Section 15G of
the Securities Exchange Act.

 

“Required Class B Funded Amount” means the product of (a) the quotient of the
sum of the Class A Funded Amount and the Class M Funded Amount, divided by the
sum of the Class A Pro Rata Percentage and the Class M Pro Rata Percentage,
multiplied by (b) the Class B Pro Rata Percentage.

 

“Required Class C Funded Amount” means the product of (a) the quotient of the
sum of the Class A Funded Amount, the Class M Funded Amount and the Class B
Funded Amount, divided by the sum of the Class A Pro Rata Percentage, the Class
M Pro Rata Percentage and the Class B Pro Rata Percentage, multiplied by (b) the
Class C Pro Rata Percentage.

 

“Required Class M Funded Amount” means the product of (a) the quotient of Class
A Funded Amount, divided by the Class A Pro Rata Percentage, multiplied by (b)
the Class M Pro Rata Percentage.

 

“Required Retained Transferor Percentage” means, for purposes of Series
2009-VFC1, at any time, 9.0%.  So long as Series 2009-VFC1 remains outstanding,
the phrase “7% or, if less,” shall be deemed to have been deleted from the
definition of “Required Retained Transferor Percentage” in the Agreement.

 

“Required Seller’s Interest” means, as of any date of determination, the product
of (i) 5% and (ii) the aggregate of the principal balances of all outstanding
Investor Certificates other than Risk Retention Retained Certificates as of such
date of determination.

 

“Reset Date” means each of (a) an Addition Date relating to Supplemental
Accounts, (b) a Removal Date on which, if any Series has been paid in full,
Principal Receivables in an aggregate amount approximately equal to the initial
investor interest of such Series are removed from the Trust, (c) a date on which
an Incremental Funding occurs, (d) any date on which a new

25

--------------------------------------------------------------------------------

 

 

Series is issued and (e) any date on which the outstanding balance of any
Variable Interest is increased.

 

“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (a) the day the Controlled Amortization Period
commences and (b) the Early Amortization Commencement Date.  For the avoidance
of doubt, the Revolving Period shall not terminate upon the commencement of a
Mandatory Limited Amortization Period; provided that the Mandatory Limited
Amortization Period shall be deemed to be an Amortization Period.

 

“Risk Retention Retained Certificate” means any Certificate that is retained by
Comenity Bank, as sponsor, or a Wholly-owned Affiliate thereof upon initial
issuance thereof and at all times thereafter; provided that no Certificate shall
be a Risk Retention Retained Certificate unless such Certificate has been
designated as a Risk Retention Retained Certificate pursuant to the related
Supplement; and provided further that the Class M Certificates, Class B
Certificates and Class C Certificates issued hereunder shall be Risk Retention
Retained Certificates.

 

“RR Measurement Date” is defined in Section 17(k).

 

“Scheduled Final Payment Date” means the Distribution Date falling in the
twelfth month following the month in which the Controlled Amortization Period
begins.

 

“Securities Exchange Act” means the provisions of the Securities Exchange Act of
1934 15 U.S.C. Sections 78a et seq., and any regulations promulgated thereunder.

 

“Seller’s Interest” means, as of any date of determination, the result of (a)
the aggregate amount of Principal Receivables as of such date of determination,
plus  (b) the aggregate amount of Principal Collections on deposit in the
Collection Account as of such date of determination, minus (c) the aggregate of
the principal balances of all outstanding Certificates as of such date of
determination.

 

“Series Account” means, as to Series 2009-VFC1, the Distribution Account, the
Finance Charge Account, the Principal Account and the Spread Account.

 

“Series 2009-VFC1” means the Series of the World Financial Network Credit Card
Master Trust III represented by the Investor Certificates.

 

“Series 2009-VFC1 Termination Date” means the earliest to occur of (a) the
Distribution Date falling in a Fixed Allocation Period on which the Invested
Amount is paid in full, (b) the termination of the Trust pursuant to the
Agreement and (c) the Distribution Date on or closest to the date falling 46
months after the Early Amortization Commencement Date.

 

“Series Servicing Fee Percentage” means 2.0%.

 

“Shared Principal Collections” means, as the context requires, either (a) the
amount allocated to the Investor Certificates which may be applied to the
Principal Shortfalls (as such term is defined in the Agreement) with respect to
other outstanding Series in Group One or (b) the amounts allocated to the
investor certificates of other Series in Group One which the

26

--------------------------------------------------------------------------------

 

 

applicable Supplements for such Series specify are to be treated as “Shared
Principal Collections” and which may be applied to cover the Principal Shortfall
with respect to the Investor Certificates.

 

“Specified Transferor Amount” means, at any time, the Minimum Transferor Amount
(including the Additional Minimum Transferor Amount, if any) at that time.

 

“Spread Account” is defined in Section 4.20.

 

“Spread Account Amount” shall mean, as of any date, an amount equal to the
amount on deposit in the Spread Account (exclusive of Investment Earnings) on
such date, after giving effect to all deposits, transfers and withdrawals from
the Spread Account on such date.

 

“Spread Account Cap” with respect to any date of determination, shall mean the
lesser of (a) the Class B Invested Amount on such date and (b) the result
obtained by multiplying the sum of the Class A Invested Amount, the Class M
Invested Amount, the Class B Invested Amount and the Class C Invested Amount by
the Applicable Percentage in effect on such date.

 

“Target Amount” is defined in Section 4.7(d).

 

“Unfunded Mandatory Limited Payment Amount” means, at any date of determination
during a Monthly Period, the excess, if any, of (1) the Mandatory Limited
Payment Amount for the Transfer Date in the next following Monthly Period over
(2) the amount on deposit in the Principal Account available for payment of such
Mandatory Limited Payment Amount.

 

“Unfunded Optional Amortization Amount” means, at any time, the excess, if any,
of the (1) the Aggregate Optional Amortization Amount over (2) the amount on
deposit in the Principal Account available for payment of the Aggregate Optional
Amortization Amount.

 

“Weighted Average Class A Funded Amount” means, as to any Class A Ownership
Interest (or Class A Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class A Funded Amount allocated to
that Class A Ownership Interest (or Class A Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period.

 

“Weighted Average Class A Invested Amount” means, for any Monthly Period, the
quotient of (a) the summation of the Class A Invested Amount determined as of
each day in that Monthly Period, divided by (b) the number of days in that
Monthly Period.

 

“Weighted Average Invested Amount” means, for any Monthly Period, the quotient
of (a) the summation of the Invested Amount determined as of each day in that
Monthly Period, divided by (b) the number of days in that Monthly Period. 

 

“Wholly-owned Affiliate” has the meaning specified in Rule 2 of Regulation RR.

 

SECTION 3.     Servicing Fee.  The share of the Servicing Fee allocable to
Series 2009-VFC1 with respect to any Transfer Date (the “Investor Servicing
Fee”) shall be equal to one-twelfth of the product of (i) the Series Servicing
Fee Percentage and (ii) the Weighted Average

27

--------------------------------------------------------------------------------

 

 

Invested Amount for the Monthly Period preceding such Transfer Date.  The
Investor Servicing Fee shall be payable to Servicer solely to the extent amounts
are available for distribution in respect thereof pursuant to Sections
4.11(a)(iv).

 

SECTION 4.     Variable Funding Mechanics.  (a)    Incremental Fundings.  (i)
From time to time during the Revolving Period and prior to the Purchase
Commitment Expiration Date, Transferor and Servicer may notify one or more Class
A Holders that a Class A Incremental Funding will occur, subject to the
conditions of the Class A Certificate Purchase Agreement on the next or any
subsequent Business Day by delivering a Notice of Class A Incremental Funding
executed by Transferor and Servicer to the Class A Funding Agent for each such
Class A Holder, specifying the amount of such Class A Incremental Funding
allocated to each Class A Ownership Interest and the Business Day upon which
such Class A Incremental Funding is to occur; provided that a Class A
Incremental Funding shall not be requested from a Class A Funding Agent for a
Class A Ownership Interest that is a Non-Renewing Ownership Group if the Class A
Incremental Funding would occur on or after the Purchase Commitment Expiration
Date (without giving effect to any requested extension of the Purchase
Commitment Expiration Date to which the related Non-Renewing Ownership Group did
not consent).  At any time that a Pro Rata Funding Event has occurred and is
continuing, the amount of each Class A Incremental Funding shall be allocated
among the Class A Ownership Interests on a pro rata basis based on their
respective Class A Ownership Group Percentages; provided that if a Pro Rata
Funding Event has occurred and is continuing, the amount of the Class A
Incremental Funding may be allocated among the Class A Ownership Interests on a
non-pro rata basis if such allocation results in a Pro Rata Allocation among the
Class A Ownership Interests on or before the Delayed Funding Date with respect
to the related Notice of Class A Incremental Funding, after giving effect to the
Class A Incremental Funding, and any Class A Incremental Funding to occur on or
before such Delayed Funding Date and any Optional Amortization Amount requested
to be allocated to one or more Class A Ownership Interests on or before such
Delayed Funding Date.  Upon any Class A Incremental Funding, the Class A
Floating Allocation Percentage, the Class A Invested Amount, the Floating
Allocation Percentage and the Invested Amount shall increase as provided
herein.  The increase in the Class A Invested Amount and the Class A Funded
Amount shall be allocated to the Class A Certificates held by the Class A
Holders from which purchase prices were received in connection with the Class A
Incremental Funding in proportion to the amount of such purchase prices
received.

 

(ii)     From time to time during the Revolving Period, Transferor and Servicer
may notify one or more Class M Holders that a Class M Incremental Funding will
occur, subject to the conditions of the Class M Certificate Purchase Agreement
on the next or any subsequent Business Day by delivering a Class M Incremental
Funding Notice (as defined in the Class M Certificate Purchase Agreement)
executed by Transferor and Servicer to the Class M Holders, specifying the
amount of such Class M Incremental Funding and the Business Day upon which such
Class M Incremental Funding is to occur. Upon any Class M Incremental Funding,
the Class M Floating Allocation Percentage, the Class M Invested Amount, the
Floating Allocation Percentage and the Invested Amount shall increase as
provided herein. 

 

(iii)     From time to time during the Revolving Period, Transferor and Servicer
may notify one or more Class B Holders that a Class B Incremental Funding will
occur, subject to the conditions of the Class B Certificate Purchase Agreement
on the next or

28

--------------------------------------------------------------------------------

 

 

any subsequent Business Day by delivering a Class B Incremental Funding Notice
(as defined in the Class B Certificate Purchase Agreement) executed by
Transferor and Servicer to the Class B Holders, specifying the amount of such
Class B Incremental





29

--------------------------------------------------------------------------------

 

 

Funding and the Business Day upon which such Class B Incremental Funding is to
occur. Upon any Class B Incremental Funding, the Class B Floating Allocation
Percentage, the Class B Invested Amount, the Floating Allocation Percentage and
the Invested Amount shall increase as provided herein.

 

(iv)      From time to time during the Revolving Period, Transferor and Servicer
may notify one or more Class C Holders that a Class C Incremental Funding will
occur, subject to the conditions of the Class C Certificate Purchase Agreement
on the next or any subsequent Business Day by delivering a Class C Incremental
Funding Notice (as defined in the Class C Certificate Purchase Agreement)
executed by Transferor and Servicer to the Class C Holders, specifying the
amount of such Class C Incremental Funding and the Business Day upon which such
Class C Incremental Funding is to occur. Upon any Class C Incremental Funding,
the Class C Floating Allocation Percentage, the Class C Invested Amount, the
Floating Allocation Percentage and the Invested Amount shall increase as
provided herein.

 

(b)     Optional Amortization. On any Business Day in the Revolving Period or
the Controlled Amortization Period, Transferor may cause Servicer to provide
notice to Trustee and the Investor Holders (an “Optional Amortization Notice”)
at least two Business Days prior to any Business Day (the “Optional Amortization
Date”) stating its intention to cause a full or partial amortization of the
Investor Certificates with Optional Amortization Funds and/or Shared Principal
Collections on the Optional Amortization Date, in full or in part in an amount
(the “Optional Amortization Amount”), which shall be allocated among the Class A
Certificates, the Class M Certificates, the Class B Certificates and the Class C
Certificates based on the Class A Pro Rata Percentage, the Class M Pro Rata
Percentage, the Class B Pro Rata Percentage and the Class C Pro Rata Percentage,
respectively; provided that if a Mandatory Limited Amortization Period has
commenced and is continuing as a result of a Merchant Bankruptcy Event, Optional
Amortization Funds shall first be applied to reduce the Class A Funded Amount on
a pro rata basis among all Class A Ownership Groups until the termination of
such Mandatory Limited Amortization Period prior to application of any other
Optional Amortization Funds pursuant to this Section 4(b);  provided further
that if as a result of the payment of a Mandatory Limited Payment Amount, the
Class M Invested Amount exceeds an amount equal to the Required Class M Funded
Amount, the Class B Invested Amount exceeds an amount equal to the Required
Class B Funded Amount or the Class C Invested Amount exceeds an amount equal to
the Required Class C Funded Amount, the Optional Amortization Amount may be
allocated on a non-pro rata basis among the Classes of Series 2009-VFC1
Certificates in order to first, reduce the Class M Invested Amount to an amount
not less than the Required Class M Funded Amount, second, to reduce the Class B
Invested Amount to an amount not less than the Required Class B Funded Amount,
and third, to reduce the Class C Invested Amount to an amount not less than the
Required Class C Funded Amount.  The portion of the Optional Amortization Amount
allocated to any Class A Ownership Interest shall be in an aggregate amount not
less than $3,000,000 or integral multiples of $100,000 in excess thereof, except
that the portion of the Optional Amortization Amount allocated to any Class A
Ownership Interest may equal the entire Class A Funded Amount of the related
Class A Certificate.  The Optional Amortization Notice shall state the Optional
Amortization Date, the Optional Amortization Amount and the allocation of such
Optional Amortization Amount among the various Classes and Class A Ownership
Interests; provided that at any time that a Pro Rata Funding Event has occurred
and is continuing, the Class





30

--------------------------------------------------------------------------------

 

 

A Pro Rata Percentage of the Optional Amortization Amount (other than any
Optional Amortization Amount to be allocated to a Non-Renewing Ownership Group)
shall be allocated among the Class A Ownership Interests (excluding any
Non-Renewing Ownership Groups) on a pro rata basis based on their respective
Class A Ownership Group Percentages; provided further that if a Pro Rata Funding
Event has occurred and is continuing, and a Pro Rata Allocation does not exist
on the related Optional Amortization Date, then the Class A Pro Rata Percentage
of the Optional Amortization Amount shall instead be allocated among the Class A
Ownership Interests on a non-pro rata basis such that a Pro Rata Allocation
would exist after giving effect to application of the Optional Amortization
Amount, and any requested Class A Incremental Funding that has been requested on
or before the related Optional Amortization Date.  The Optional Amortization
Amount shall be paid from Optional Amortization Funds and/or Shared Principal
Collections pursuant to Section 4.4. If a Class A Ownership Interest is divided
into more than one Class A Funding Tranche, allocation of the Optional
Amortization Amount for each Class A Ownership Interest among the various
outstanding Class A Funding Tranches shall be at the discretion of Transferor,
and accrued interest and any Class A Additional Amounts on the affected Class A
Funding Tranches shall be payable on the first Distribution Date on or after the
related Optional Amortization Date. On the Business Day prior to each Optional
Amortization Date, Servicer shall instruct Trustee in writing (which writing
shall be substantially in the form of Exhibit B) to withdraw Optional
Amortization Funds from the Principal Account and/or Available Shared Principal
Collections from the Collection Account in an aggregate amount sufficient to pay
the Optional Amortization Amount on that Optional Amortization Date and deposit
the same in the Distribution Account, and Trustee, acting in accordance with
such instructions, shall on such Business Day make such withdrawal and deposit.

 

(c)     Refinanced Optional Amortization. On any Business Day in the Revolving
Period or the Controlled Amortization Period, Transferor may, with the consent
of each affected Investor Holder, cause Servicer to provide notice to Trustee
and all of the Investor Holders at least two Business Days prior to any Business
Day (the “Refinancing Date”) stating its intention to cause the Funded Amount to
be prepaid in full or in part in an amount not less than $3,000,000 and integral
multiples of $100,000 in excess thereof (or, if less, the remaining Funded
Amount) on the Refinancing Date with the proceeds from the issuance of a new
series of Certificates.  Any such prepayment of the Invested Amount shall be
accompanied by a payment of (i) accrued and unpaid interest on the Funded Amount
(or the portion thereof that is being prepaid) through the Refinancing Date,
plus (ii) any accrued and unpaid Class A Non-Use Fees and Class A Additional
Amounts in respect of the Funded Amount (or portion thereof that is being
prepaid) through the Refinancing Date.  In the case of any such conveyance, the
proceeds of the new issuance in an amount sufficient (together with Collections
available for such purpose) to pay the required amounts shall be deposited in
the Distribution Account and shall be distributed to the applicable Investor
Holder on the Refinancing Date on a pro rata basis in accordance with the Class
A Pro Rata Percentage, Class M Pro Rata Percentage, Class B Pro Rata Percentage
and Class C Pro Rata Percentage and, with respect to the Class A Certificates,
shall be allocated among the Class A Ownership Interests as specified by the
Transferor.  At any time that a Pro Rata Funding Event has occurred and is
continuing, the amount of any reduction in the Class A Funded Amount on the
Refinancing Date shall be allocated among the Class A Ownership Interests on a
pro rata basis based on their respective Class A Ownership Group Percentages;
provided however that if a Pro Rata Funding Event has occurred and is
continuing, and a reduction is requested at such time as a Pro Rata Allocation
does not exist, then the amount





31

--------------------------------------------------------------------------------

 

 

of such reduction shall instead be allocated among the Class A Ownership
Interests on a non-pro rata basis such that a Pro Rata Allocation would exist
among the Class A Ownership Interests after giving effect to the payments made
on the Refinancing Date, and any requested Class A Incremental Funding that has
been requested on or before the related Refinancing Date.

 

SECTION 5.     Optional Repurchase; Reassignment and Termination Provisions. 
(a) The Investor Certificates shall be subject to purchase by the Servicer at
its option on any Distribution Date, on or after the Distribution Date on which
the Invested Amount is reduced to an amount less than or equal to 10% of the
highest historical Invested Amount by deposit into the Collection Account a
final distribution for application in accordance with Section 12.2 an amount
which shall include the amount, if any, on deposit in the Principal Account and
will be equal to the sum of (i) the Invested Amount, plus (ii) accrued and
unpaid interest on the Investor Certificates through the day preceding the
Distribution Date on which the repurchase occurs, plus (iii) any accrued and
unpaid Class A Non-Use Fees and Class A Additional Amounts in respect of the
Investor Certificates through the day preceding the Distribution Date on which
the repurchase occurs.  Upon the tender of the outstanding Investor Certificates
by the Investor Holders, Trustee shall, in accordance with the instructions of
the Servicer, distribute the amounts, together with all funds on deposit in the
Principal Account that are allocable to the Investor Certificates, to the
Investor Holders on the next Distribution Date in repayment of the principal
amount and accrued and unpaid interest owing to the Investor Holders. Following
any redemption, the Investor Holders shall have no further rights with respect
to the Receivables. In the event that Transferor fails for any reason to deposit
in the Principal Account the aggregate purchase price for the Investor
Certificates, payments shall continue to be made to the Investor Holders in
accordance with the terms of the Agreement and this Series Supplement.

 

(b)     The amount required to be deposited by Transferor with respect to the
Investor Certificates in connection with any reassignment of Receivables
pursuant to Section 2.6 shall equal the sum of (i) the Invested Amount, plus
(ii) accrued and unpaid interest on the Investor Certificates through the day
preceding the Distribution Date on which the repurchase occurs, plus (c) any
accrued and unpaid Class A Non-Use Fees and Class A Additional Amounts in
respect of the Investor Certificates through the day preceding the Distribution
Date on which the repurchase occurs.  The amount so deposited shall be
distributed to the Investor Holders in final payment of the Invested Amount and
all such other amounts on the Distribution Date on which it is deposited.

 

(c)     Proceeds available from the sale of Receivables in accordance with
Section 12.2 on the Series 2009-VFC1 Termination Date shall be treated, to the
extent of the Invested Amount, as Collections of Principal Receivables that have
been allocated to the Investor Certificates and any excess shall be treated as
Collections of Finance Charge Receivables that have been allocated to the
Investor Certificates, in each case with respect to the prior Monthly Period.

 

SECTION 6.     Maximum Funded Amounts.  (a) The initial Class A Maximum Funded
Amount of each Class A Certificate is as set forth on the related Class A
Certificate.  The Class A Maximum Funded Amount of each Class A Certificate may
be reduced or increased from time to time as provided in the Class A Certificate
Purchase Agreement.  Increases and decreases in the overall Class A Maximum
Funded Amount are not required to be made ratably among the





32

--------------------------------------------------------------------------------

 

 

various Class A Certificates.  Any decrease in the Class A Maximum Funded Amount
of any Class A Certificate shall be permanent, unless a subsequent increase in
the Class A Maximum Funded Amount is made in accordance with the Class A
Certificate Purchase Agreement. 

 

(b)     The initial Class M Maximum Funded Amount of each Class M Certificate is
as set forth on the related Class M Certificate.  The Class M Maximum Funded
Amount of each Class M Certificate may be reduced or increased from time to time
with the written consent of the related Class M Holder and as provided in the
Class M Certificate Purchase Agreement.  Any decrease in the Class M Maximum
Funded Amount of any Class M Certificate shall be permanent, unless a subsequent
increase in the Class M Maximum Funded Amount is made in accordance with the
Class M Certificate Purchase Agreement. 

 

(c)     The initial Class B Maximum Funded Amount of each Class B Certificate is
as set forth on the related Class B Certificate.  The Class B Maximum Funded
Amount of each Class B Certificate may be reduced or increased from time to time
with the written consent of the related Class B Holder and as provided in the
Class B Certificate Purchase Agreement.  Any decrease in the Class B Maximum
Funded Amount of any Class B Certificate shall be permanent, unless a subsequent
increase in the Class B Maximum Funded Amount is made in accordance with the
Class B Certificate Purchase Agreement.

 

(d)     The initial Class C Maximum Funded Amount of each Class C Certificate is
as set forth on the related Class C Certificate.  The Class C Maximum Funded
Amount of each Class C Certificate may be reduced or increased from time to time
with the written consent of the related Class C Holder and as provided in the
Class C Certificate Purchase Agreement.  Any decrease in the Class C Maximum
Funded Amount of any Class C Certificate shall be permanent, unless a subsequent
increase in the Class C Maximum Funded Amount is made in accordance with the
Class C Certificate Purchase Agreement.

 

SECTION 7.      [Reserved].

 

SECTION 8.     Article IV of the Agreement.  Sections 4.1 through 4.5 shall read
in their entirety as provided in the Agreement. Article IV (except for Sections
4.1 through 4.5 thereof) shall read in its entirety as follows and shall be
applicable only to the Investor Certificates:

 

ARTICLE IV     RIGHTS OF CERTIFICATEHOLDERS; ALLOCATIONS

 

SECTION 4.6.     Rights of Investor Holders.  The Investor Certificates shall
represent undivided interests in the Trust, consisting of the right to receive,
to the extent necessary to make the required payments with respect to such
Investor Certificates at the times and in the amounts specified in this
Agreement, (a) the Floating Allocation Percentage and Fixed Allocation
Percentage (as applicable from time to time) of Collections received with
respect to the Receivables and (b) funds on deposit in the Collection Account,
the Finance Charge Account, the Principal Account, the Distribution Account, the
Excess Funding Account and the Spread Account. The Class M Certificates, the
Class B Certificates and the Class C Certificates shall be subordinate to the
Class A Certificates to the extent described herein.  The Class B Certificates
and the Class C Certificates shall be subordinate to the Class M Certificates to
the extent





33

--------------------------------------------------------------------------------

 

 

described herein.  The Class C Certificates shall be subordinate to the Class B
Certificates to the extent described herein.  The Transferor Certificate shall
not represent any interest in the Collection Account, the Finance Charge
Account, the Principal Account, the Distribution Account, the Excess Funding
Account or the Spread Account, except as specifically provided in this Article
IV.

 

SECTION 4.7     Allocations.  (a)  Allocations During the Revolving
Period.  During the Revolving Period, Servicer shall allocate Collections to the
Investor Holders as follows:

 

(i)     allocate to the Investor Holders an amount equal to the product of (A)
the Investor Percentage on the Date of Processing of such Collections and (B)
the aggregate amount of Collections processed in respect of Finance Charge
Receivables on such Date of Processing;

 

(ii)     allocate to the Investor Holders an amount equal to the product of (A)
the Class C Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

 

(iii)     allocate to the Investor Holders an amount equal to the product of (A)
the Class B Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

 

(iv)     allocate to the Investor Holders an amount equal to the product of (A)
the Class M Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; and

 

(v)     allocate to the Investor Holders an amount equal to the lesser of (A)
the product of (1) the Class A Investor Allocation Percentage on the Date of
Processing of such Collections, (2) the Investor Percentage on the Date of
Processing of such Collections and (3) the aggregate amount of Collections
processed in respect of Principal Receivables on such Date of Processing and (B)
the sum, without duplication, of any Unfunded Mandatory Limited Payment Amount
and any Unfunded Optional Amortization Amount.

 

In addition, Servicer shall treat as Shared Principal Collections an amount
equal to the excess, if any, of (1) the amount calculated pursuant to clause
(v)(A) above over (2) the amount calculated pursuant to clause (v)(B) above.

 

(b)     Allocations During the Controlled Amortization Period. During the
Controlled Amortization Period, Servicer shall allocate Collections to the
Investor Holders as follows:

 





34

--------------------------------------------------------------------------------

 

 

(i)     allocate to the Investor Holders an amount equal to the product of (A)
the Investor Percentage on the Date of Processing of such Collections and (B)
the aggregate amount of Collections processed in respect of Finance Charge
Receivables on such Date of Processing;

 

(ii)     allocate to the Investor Holders an amount equal to the product of (A)
the Class C Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

 

(iii)     allocate to the Investor Holders an amount equal to the product of (A)
the Class B Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

 

(iv)     allocate to the Investor Holders an amount equal to the product of (A)
the Class M Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; and

 

(v)     allocate to the Investor Holders an amount equal to the product of (A)
the Class A Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing.

 

(c)     Allocations During the Early Amortization Period. During the Early
Amortization Period, Servicer shall allocate Collections to the Investor Holders
as follows:

 

(i)     allocate to the Investor Holders an amount equal to the product of (A)
the Investor Percentage on the Date of Processing of such Collections and (B)
the aggregate amount of Collections processed in respect of Finance Charge
Receivables on each Date of Processing;

 

(ii)     allocate to the Investor Holders an amount equal to the product of (A)
the Class C Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

 

(iii)     allocate to the Investor Holders an amount equal to the product of (A)
the Class B Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;



35

--------------------------------------------------------------------------------

 

 

 

(iv)     allocate to the Investor Holders an amount equal to the product of (A)
the Class M Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; and

 

(v)     allocate to the Investor Holders an amount equal to the product of (A)
the Class A Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing.

 

(d)     During a Monthly Deposit Period, amounts allocated to the Investor
Holders pursuant to Sections 4.7(a),  (b) and (c) during any Monthly Period need
not be deposited into the Collection Account or any Series Account prior to the
earlier of (i) the Business Day prior to the date on which such amounts are
needed to make any payment on a Refinancing Date or an Optional Amortization
Date, in which case such amounts shall be deposited only as required by Section
4(b) of this Series Supplement and (ii) the related Transfer Date, and when so
deposited, (x) may be deposited net of any amounts required to be distributed to
Transferor and the Servicer, if Comenity is Servicer and (y) shall be deposited
into the Finance Charge Account (in the case of Collections of Finance Charge
Receivables) and the Principal Account (in the case of Collections of Principal
Receivables (not including any Shared Principal Collections allocated to Series
2009-VFC1 pursuant to Section 4.15)), subject in either case to the proviso to
the next sentence.  At any other time, amounts so allocated to the Investor
Holders on each Date of Processing shall be deposited on that Date of Processing
into the Finance Charge Account (in the case of Collections of Finance Charge
Receivables) and the Principal Account (in the case of Collections of Principal
Receivables (not including any Shared Principal Collections allocated to Series
2009-VFC1 pursuant to Section 4.15)), provided that:  (w) so long as no Early
Amortization Event has occurred with respect to each Monthly Period falling in
the Revolving Period, Collections of Finance Charge Receivables shall be
deposited into the Finance Charge Account only until such time as the aggregate
amount so deposited equals an amount (the “Target Amount”) equal to the product
of (i) the sum of (A) the amounts of Class A Monthly Interest, plus the Class M
Monthly Interest, plus the Class B Monthly Interest, plus the Class C Monthly
Interest, plus the Class A Senior Additional Amounts (if any) and (B) if
Comenity is not Servicer, the Investor Servicing Fee due on the related
Distribution Date multiplied by (ii) 1.20; (x) with respect to each Monthly
Period falling in the Revolving Period, Collections of Principal Receivables
allocated to the Investor Holders pursuant to subsections 4.7(a)(ii),  (iii) and
(iv) shall first, if a Mandatory Limited Amortization Period has commenced, be
deposited into the Principal Account until the amount on deposit in the
Principal Account equals the sum (without duplication) of the Mandatory Limited
Payment Amount and the Unfunded Optional Amortization Amount, and second, shall
be paid to Transferor (or, if the Transferor Amount is less than the Specified
Transferor Amount, deposited into the Excess Funding Account); (y) with respect
to any Monthly Period falling in the Controlled Amortization Period, Collections
of Principal Receivables allocated to the Investor Holders pursuant to
subsections 4.7(b)(ii) through (v) are only required to be deposited into the
Principal Account until the amount on deposit in the Principal Account equals
the sum of (i) the Controlled Payment Amount for the related Transfer Date, plus
(ii) the Unfunded Optional Amortization Amount, if any, and any Collections of



36

--------------------------------------------------------------------------------

 

 

Principal Receivables in excess of such amount shall be paid to the Transferor
(or, if the Transferor Amount is less than the Specified Transferor Amount,
deposited into the Excess Funding Account) and (z) with respect to any Monthly
Period falling in the Early Amortization Period, Collections of Principal
Receivables allocated to the Investor Holders pursuant to subsections 4.7(c)(ii)
through (v) are only required to be deposited into the Principal Account until
the amount on deposit in the Principal Account equals the Funded Amount, and any
Collections of Principal Receivables in excess of such amount shall be paid to
the Transferor (or, if the Transferor Amount is less than the Specified
Transferor Amount, deposited into the Excess Funding Account).

 

With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited in accordance
with clause (x) of the preceding proviso, notwithstanding such limitation:
Collections of Finance Charge Receivables released to Transferor pursuant to
such clause (x) shall be deemed, for purposes of all calculations under this
Series Supplement, to have been applied to the items specified in subsection
4.11(a), to which such amounts would have been applied (and in the priority in
which they would have been applied) had such amounts been available in the
Finance Charge Account on such Transfer Date. Notwithstanding such clause (x)
above, if on any Business Day Servicer determines that the Target Amount for a
Monthly Period exceeds the Target Amount for that Monthly Period as previously
calculated by Servicer, then (x) Servicer shall (on the same Business Day)
inform Transferor of such determination, and (y) within two Business Days of
receiving such notice Transferor shall deposit into the Finance Charge Account
funds in an amount equal to the amount of Collections of Finance Charge
Receivables allocated to the Investor Holders for that Monthly Period but not
deposited into the Finance Charge Account due to the operation of such clause
(x) (but not in excess of the amount required so that the aggregate amount
deposited for the subject Monthly Period equals the Target Amount). In addition,
if on any Transfer Date the Transferor Amount will be less than the Specified
Transferor Amount after giving effect to all transfers and deposits on that
Transfer Date, Transferor shall, on that Transfer Date, deposit into the
Principal Account funds in an amount equal to the amounts of available funds
that are required to be treated as Investor Principal Collections pursuant to
Sections 4.11(a)(viii) - (xv) but are not available from funds in the Finance
Charge Account as a result of the operation of clause (x); and provided further
that, except as provided in the immediately preceding proviso, no funds shall be
required to be deposited to the Principal Account pursuant to Sections
4.11(a)(viii) – (xv) unless such funds are required to make payments pursuant to
Sections 4.11(c)(i) – (iv) on the related Transfer Date.

 

(e)     On any date, Servicer may withdraw from the Collection Account or any
Series Account any amounts inadvertently deposited in such account that should
have not been so deposited.

 

SECTION 4.8     Interest, Class A Non-Use Fee and Breakage.  (a) Pursuant to the
Class A Certificate Purchase Agreement, certain Class A Ownership Interests may
from time to time be divided into one or more subdivisions (each, as further
specified in the Class A Certificate Purchase Agreement, a “Class A Funding
Tranche”) which will accrue interest on different bases.  For Class A Funding
Tranches that accrue interest by reference to a commercial paper rate or the
London interbank offered rate, a specified period (each, a “Fixed Period”) will
be





37

--------------------------------------------------------------------------------

 

 

designated in the Class A Certificate Purchase Agreement during which that Class
A Funding Tranche will accrue interest at a fixed rate.

 

In addition to Class A Monthly Interest, each Class A Holder (i) shall receive a
monthly commitment fee (a “Class A Non-Use Fee”) with respect to each
Distribution Period (or portion thereof) falling in the Revolving Period in an
amount specified for each Class A Ownership Interest in the Class A Fee Letter
(as defined in the Class A Certificate Purchase Agreement) and (ii) shall be
entitled to receive certain other amounts identified as Class A Additional
Amounts (such amounts, including Breakage Payments, being “Class A Additional
Amounts”) in the Class A Certificate Purchase Agreement.  Class A Additional
Amounts payable on any Distribution Date shall, so long as they equal less than
0.5% of the Weighted Average Class A Invested Amount over the related
Distribution Period, constitute “Class A Senior Additional Amounts.” Any Class A
Additional Amounts payable on any Distribution Date in excess of the foregoing
limitation shall constitute “Class A Subordinate Additional Amounts.”

 

(b)     If any distribution of principal is made with respect to any Class A
Funding Tranche with a Fixed Period and a fixed interest rate for such period
other than (i) on the last day of that Fixed Period or (ii) on a Distribution
Date during the Controlled Amortization Period, or if the Class A Funded Amount
of any Class A Ownership Interest is reduced by an Optional Amortization Amount
in an amount greater than the amount (if any) specified in the Certificate
Purchase Agreement with respect to that Class A Ownership Interest without the
applicable number (as specified in the Certificate Purchase Agreement) of
Business Days’ prior notice to the affected Class A Holder, and in either case
(i) the interest paid by the Class A Holder holding that Class A Funding Tranche
to providers of funds to it to fund that Class A Funding Tranche exceeds (ii)
returns earned by that Class A Holder through the last day of that Fixed Period
by redeployment of such funds in highly rated short-term money market
instruments, then, upon written notice (which notice shall be signed by an
officer of that Class A Holder with knowledge of and responsibility for such
matters and shall set forth in reasonable detail the basis for requesting the
amounts, and shall be conclusive with respect to the amounts calculated thereon,
absent manifest error) from such Class A Holder to Servicer, such Class A Holder
shall be entitled to receive additional amounts in the amount of such excess
(each, a “Breakage Payment”) on the Distribution Date on or immediately
succeeding the date such distribution of principal is made with respect to that
Class A Funding Tranche, so long as such written notice is received not later
than noon, New York City time, on the Transfer Date related to such Distribution
Date. For purposes of calculations under this paragraph, any payment received by
a Class A Holder later than noon, New York City time, on any day shall be deemed
to have been received on the next day.

 

SECTION 4.9     Determination of Monthly Principal.  (a) The amount of monthly
principal (“Class A Monthly Principal”) distributable from the Principal Account
with respect to the Class A Certificates (i) on each Transfer Date, beginning
with the Transfer Date in the month following the month in which the Controlled
Amortization Period begins (unless an Early Amortization Period shall have
commenced prior to such Transfer Date) shall be the least of:  (x) the Class A
Pro Rata Percentage of the Available Investor Principal Collections on deposit
in the Principal Account with respect to such Transfer Date, (y) the Class A Pro
Rata Percentage of the Controlled Payment Amount for such Transfer Date plus the
Class A Pro Rata Percentage of the Unfunded Optional Amortization Amount, if
any, for such Transfer Date and (z) the Class A





38

--------------------------------------------------------------------------------

 

 

Invested Amount (after giving effect to all reductions thereof on such Transfer
Date pursuant to Sections 4.12 and 4.14), (ii) on each Transfer Date beginning
with the Transfer Date in the month following the month in which the Early
Amortization Period begins, the lesser of (x) the Available Investor Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date and (y) the Class A Invested Amount (after giving effect to all reductions
thereof on such Transfer Date pursuant to Sections 4.12 and 4.14), (iii) on each
Transfer Date, beginning with the Transfer Date in the month following the month
in which the Mandatory Limited Amortization Period begins if such Mandatory
Limited Amortization Period results from a Declined Renewal and on the Transfer
Date in the month in which Controlled Amortization Period begins (unless an
Early Amortization Period shall have commenced prior to the end of the month
immediately preceding such Transfer Date), shall be equal to the least of (x)
the Available Investor Principal Collections on deposit in the Principal Account
with respect to such Transfer Date, (y) prior to the Non-Renewing Purchaser
Scheduled Distribution Date, the Mandatory Limited Payment Amount for such
Transfer Date and (z) the Non-Renewing Purchaser Funded Amount and (iv) on each
Transfer Date, beginning with the Transfer Date in the month following the month
in which the Mandatory Limited Amortization Period begins if such Mandatory
Limited Amortization Period results from a Merchant Bankruptcy Event, shall be
equal to the lesser of (x) the Available Investor Principal Collections on
deposit in the Principal Account with respect to such Transfer Date and (y) the
Mandatory Limited Amortization Amount.

 

(b)     The amount of monthly principal (“Class M Monthly Principal”)
distributable from the Principal Account with respect to the Class M
Certificates (i) on each Transfer Date beginning with the Transfer Date in the
month following the month in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to such Transfer
Date) shall be the least of:  (x) the Class M Pro Rata Percentage of the
Available Investor Principal Collections on deposit in the Principal Account
with respect to such Transfer Date, (y) the Class M Pro Rata Percentage of the
Controlled Payment Amount for such Transfer Date plus the Class M Pro Rata
Percentage of the Unfunded Optimal Amortization Amount, if any, for such
Transfer Date, and (z) the Class M Invested Amount (after giving effect to all
reductions thereof on such Transfer Date pursuant to Sections 4.12 and 4.14),
and (ii) on each Transfer Date beginning with the Transfer Date in the month
following the month in which the Early Amortization Period begins, the least of
(x) the excess of the Available Investor Principal Collections on deposit in the
Principal Account with respect to such Transfer Date over the Available Investor
Principal Collections applied to Class A Monthly Principal on such Transfer
Date, and (y) the Class M Invested Amount (after giving effect to all reductions
thereof on such Transfer Date pursuant to Sections 4.12 and 4.14).

 

(c)     The amount of monthly principal (“Class B Monthly Principal”)
distributable from the Principal Account with respect to the Class B
Certificates shall be, on each Transfer Date beginning with the first Transfer
Date in the month following the month in which the Controlled Amortization
Period begins (unless an Early Amortization Period shall have commenced prior to
such Transfer Date) shall be the least of:  (x) the Class B Pro Rata Percentage
of the Available Investor Principal Collections on deposit in the Principal
Account with respect to such Transfer Date, (y) the Class B Pro Rata Percentage
of the Controlled Payment Amount for such Transfer Date plus the Class B Pro
Rata Percentage of the Unfunded Optional Amortization Amount, if any, for such
Transfer Date and (z) the Class B Invested Amount (after giving effect to all
reductions thereof on such Transfer Date pursuant to Sections





39

--------------------------------------------------------------------------------

 

 

4.12 and 4.14) and (ii) on each Transfer Date beginning with the Transfer Date
in the month following the month in which the Early Amortization Period begins,
the least of (x) the excess of the Available Investor Principal Collections on
deposit in the Principal Account with respect to such Transfer Date over the
Available Investor Principal Collections applied to Class A Monthly Principal
and Class M Monthly Principal on such Transfer Date, and (y) the Class B
Invested Amount (after giving effect to all reductions thereof on such Transfer
Date pursuant to Sections 4.12 and 4.14).

 

(d)     The amount of monthly principal (“Class C Monthly Principal”)
distributable from the Principal Account with respect to the Class C
Certificates (i) on each Transfer Date beginning with the first Transfer Date in
the month following the month in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to such Transfer
Date) shall be the least of:  (x) the Class C Pro Rata Percentage of the
Available Investor Principal Collections on deposit in the Principal Account
with respect to such Transfer Date, (y) the Class C Pro Rata Percentage of the
Controlled Payment Amount for such Transfer Date plus the Class C Pro Rata
Percentage of the Unfunded Optional Amortization Amount, if any, for such
Transfer Date and (z) the Class C Invested Amount (after giving effect to all
reductions thereof on such Transfer Date pursuant to Sections 4.12 and 4.14) and
(ii) on each Transfer Date beginning with the Transfer Date in the month
following the month in which the Early Amortization Period begins, the least of
(x) the excess of the Available Investor Principal Collections on deposit in the
Principal Account with respect to such Transfer Date over the Available Investor
Principal Collections applied to Class A Monthly Principal, Class M Monthly
Principal and Class C Monthly Principal on such Transfer Date, and (y) the Class
C Invested Amount (after giving effect to all reductions thereof on such
Transfer Date pursuant to Sections 4.12 and 4.14).

 

SECTION 4.10     Coverage of Required Amount.  (a)  On or before each
Determination Date, Servicer shall determine the amount (the “Class A Required
Amount”) for the related Transfer Date, if any, by which the sum of (i) the
Class A Monthly Interest for the related Distribution Period, plus (ii) the
Class A Non-Use Fee, if any, for the related Distribution Period, plus (iii) the
Class A Senior Additional Amounts, if any, for the related Transfer Date, plus
(iv) the Investor Servicing Fee for the prior Monthly Period, plus (v) any Class
A Non-Use Fee, Class A Senior Additional Amounts and the Investor Servicing Fee
included in the Class A Required Amount for any prior Transfer Date but not yet
paid exceeds the Available Funds for the related Monthly Period.  The “Class A
Monthly Interest” for any Distribution Period shall equal the aggregate amount
of interest that accrued over that Distribution Period on each Class A Funding
Tranche, plus the aggregate amount of interest that accrued over any prior
Distribution Period on any Class A Funding Tranche and has not yet been paid,
plus additional interest (to the extent permitted by law) on such overdue
amounts at the Class A Certificate Rate (as defined in the Class A Certificate
Purchase Agreement) applicable to the related Class A Ownership Interest during
that Distribution Period, all as determined by Servicer on the related
Determination Date. For purposes of such determination, Servicer shall rely upon
information provided by the various Class A Funding Agents pursuant to the Class
A Certificate Purchase Agreement. The interest accrued on any Class A Funding
Tranche for any Distribution Period shall be equal the product of the Weighted
Average Class A Funded Amount for that Class A Funding Tranche, the applicable
Funding Rate (as defined in the Class A Certificate Purchase Agreement) and the
applicable Day Count Fraction.

 



40

--------------------------------------------------------------------------------

 

 

(b)     If the Class A Required Amount for such Transfer Date is greater than
zero, (i) Servicer shall give written notice to Trustee of such positive Class A
Required Amount on or before such Transfer Date and (ii) Reallocated Principal
Collections with respect to the prior Monthly Period shall be applied as
specified in Section 4.14.  

 

(c)     On or before each Transfer Date, Servicer shall determine the amount
(the “Class M Required Amount”), if any, by which the sum of (i) the Class M
Monthly Interest for the related Distribution Period, plus (ii) any Class M
Monthly Interest included in the Class M Required Amount for any prior Transfer
Date but not yet paid, exceeds the funds applied to pay such amounts pursuant to
Section 4.11(a)(v) for the related Monthly Period. The “Class M Monthly
Interest” for any Distribution Period shall equal the aggregate amount of
interest that accrued over that Distribution Period on the Class M Funded
Amount, plus the aggregate amount of interest that accrued over any prior
Distribution Period on the Class M Funded Amount and has not yet been paid, plus
additional interest (to the extent permitted by law) on such overdue amounts at
the Class M Certificate Rate (as defined in the Class M Certificate Purchase
Agreement), all as calculated by Servicer in accordance with the Class M
Certificate Purchase Agreement on the related Determination Date. For purposes
of such determination, Servicer shall rely upon information provided by the
Class M Holders pursuant to the Class M Certificate Purchase Agreement.

 

(d)     If the Class M Required Amount for such Transfer Date is greater than
zero, (i) Servicer shall give written notice to Trustee of such positive Class M
Required Amount on or before such Transfer Date and (ii) Reallocated Principal
Collections with respect to the prior Monthly Period shall be applied as
specified in Section 4.14.

 

(e)     On or before each Transfer Date, Servicer shall determine the amount
(the “Class B Required Amount”), if any, by which the sum of (i) the Class B
Monthly Interest for the related Distribution Period, plus (ii) any Class B
Monthly Interest included in the Class B Required Amount for any prior Transfer
Date but not yet paid, exceeds the funds applied to pay such amounts pursuant to
Section 4.11(a)(vi) for the related Monthly Period. The “Class B Monthly
Interest” for any Distribution Period shall equal the aggregate amount of
interest that accrued over that Distribution Period on each Class B Funded
Amount, plus the aggregate amount of interest that accrued over any prior
Distribution Period on the Class B Funded Amount and has not yet been paid, plus
additional interest (to the extent permitted by law) on such overdue amounts at
the Class B Certificate Rate (as defined in the Class B Certificate Purchase
Agreement), all as calculated by Servicer in accordance with the Class B
Certificate Purchase Agreement on the related Determination Date. For purposes
of such determination, Servicer shall rely upon information provided by the
Class B Holders pursuant to the Class B Certificate Purchase Agreement.

 

(f)     If the Class B Required Amount for such Transfer Date is greater than
zero, (i) Servicer shall give written notice to Trustee of such positive Class B
Required Amount on or before such Transfer Date and (ii) Reallocated Principal
Collections with respect to the prior Monthly Period shall be applied as
specified in Section 4.14.

 

(g)     On or before each Transfer Date, Servicer shall determine the amount
(the “Class C Required Amount”), if any, by which the sum of (i) the Class C
Monthly Interest for the related





41

--------------------------------------------------------------------------------

 

 

Distribution Period, plus (ii) any Class C Monthly Interest included in the
Class C Required Amount for any prior Transfer Date but not yet paid, exceeds
the funds applied to pay such amounts pursuant to Section 4.11(a)(vii) for the
related Monthly Period. The “Class C Monthly Interest” for any Distribution
Period shall equal the aggregate amount of interest that accrued over that
Distribution Period on each Class C Funded Amount, plus the aggregate amount of
interest that accrued over any prior Distribution Period on the Class C Funded
Amount and has not yet been paid, plus additional interest (to the extent
permitted by law) on such overdue amounts at the Class C Certificate Rate (as
defined in the Class C Certificate Purchase Agreement), all as calculated by
Servicer in accordance with the Class C Certificate Purchase Agreement on the
related Determination Date. For purposes of such determination, Servicer shall
rely upon information provided by the Class C Holders pursuant to the Class C
Certificate Purchase Agreement.

 

(h)     If the Class C Required Amount for such Transfer Date is greater than
zero, Servicer shall give written notice to Trustee of such positive Class C
Required Amount on or before such Transfer Date.

 

SECTION 4.11     Monthly Payments.  On or before each Determination Date,
Servicer shall instruct Trustee in writing (which writing shall be substantially
in the form of Exhibit B) to withdraw, and Trustee, acting in accordance with
such instructions, shall withdraw on the related Transfer Date or the related
Distribution Date, as applicable, to the extent of available funds, the amounts
required to be withdrawn from the Finance Charge Account, the Principal Account
and the Distribution Account as follows:

 

(a)     An amount equal to the Available Funds for the related Monthly Period
will be distributed on each Transfer Date, to the extent available, in the
following priority:

 

(i)     an amount equal to the unpaid Class A Monthly Interest shall be
deposited by Trustee into the Distribution Account for distribution to the Class
A Holders in accordance with Section 5.1;

 

(ii)     an amount equal to the unpaid Class A Non-Use Fee, if any, for the
related Distribution Period to the extent not paid by Transferor plus any Class
A Non-Use Fee due but not paid to the Class A Holders on any prior Distribution
Date to the extent not paid by Transferor shall be deposited by Trustee into the
Distribution Account for distribution to the Class A Holders in accordance with
Section 5.1;

 

(iii)     an amount equal to the Class A Senior Additional Amounts, if any, for
the related Distribution Period plus any Class A Senior Additional Amounts due
but not paid to the Class A Holders on any prior Distribution Date shall be
deposited by Trustee into the Distribution Account for distribution to the Class
A Holders in accordance with Section 5.1;

 

(iv)     an amount equal to the Investor Servicing Fee for such Transfer Date
plus any Investor Servicing Fee due but not paid to Servicer on any prior
Transfer Date shall be distributed to Servicer;

 



42

--------------------------------------------------------------------------------

 

 

(v)     an amount equal to the unpaid Class M Monthly Interest shall be
deposited by Trustee into the Distribution Account for distribution to the Class
M Holders in accordance with Section 5.1;

 

(vi)     an amount equal to the unpaid Class B Monthly Interest shall be
deposited by Trustee into the Distribution Account for distribution to the Class
B Holders in accordance with Section 5.1;

 

(vii)     an amount equal to the unpaid Class C Monthly Interest shall be
deposited by Trustee into the Distribution Account for distribution to the Class
C Holders in accordance with Section 5.1;

 

(viii)     an amount equal to the Class A Investor Default Amount, if any, for
the preceding Monthly Period shall be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;

 

(ix)     an amount equal to the aggregate amount of reductions to the Class A
Invested Amount pursuant to Section 4.12 that have not been previously
reimbursed will be treated as a portion of Investor Principal Collections and,
subject to Section 4.7(d), deposited into the Principal Account on such Transfer
Date;

 

(x)     an amount equal to the Class M Investor Default Amount, if any, for the
preceding Monthly Period shall be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;

 

(xi)     an amount equal to the aggregate amount of reductions to the Class M
Invested Amount pursuant to Sections 4.12 and 4.14 that have not been previously
reimbursed will be treated as a portion of Investor Principal Collections and,
subject to Section 4.7(d), deposited into the Principal Account on such Transfer
Date;

 

(xii)     an amount equal to the Class B Investor Default Amount, if any, for
the preceding Monthly Period shall be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;

 

(xiii)     an amount equal to the aggregate amount of reductions to the Class B
Invested Amount (pursuant to Sections 4.12 and 4.14) that have not been
previously reimbursed will be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;

 

(xiv)     an amount equal to the Class C Investor Default Amount, if any, for
the preceding Monthly Period shall be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;

 





43

--------------------------------------------------------------------------------

 

 

(xv)     an amount equal to the aggregate amount of reductions to the Class C
Invested Amount pursuant to Sections 4.12 and 4.13) that have not been
previously reimbursed will be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;

 

(xvi)     an amount equal to the excess of the Spread Account Cap over the
Spread Account Amount shall be deposited into the Spread Account;

 

(xvii)     an amount equal to the aggregate Class A Subordinate Additional
Amounts shall be deposited by Trustee into the Distribution Account for
distribution to the Class A Holders in accordance with Section 5.1;

 

(xviii)     an amount equal to all other amounts due under the Class M
Certificate Purchase Agreement shall be distributed in accordance with the Class
M Certificate Purchase Agreement;

 

(xix)     an amount equal to all other amounts due under the Class B Certificate
Purchase Agreement shall be distributed in accordance with the Class B
Certificate Purchase Agreement;

 

(xx)     an amount equal to all other amounts due under the Class C Certificate
Purchase Agreement shall be distributed in accordance with the Class C
Certificate Purchase Agreement; and

 

(xxi)     the balance, if any, after giving effect to the payments made pursuant
to clauses (i) through (xx) shall constitute “Excess Finance Charge Collections”
to be applied with respect to other Series in accordance with Section 4.5.

 

In the event of any shortfall in the amount of the Available Funds available for
distribution in respect of Class A Monthly Interest, Class A Non-Use Fee or
Class A Senior Additional Amounts or Class A Subordinate Additional Amounts, (a)
Available Funds shall be allocated ratably to each Class A Ownership Interest in
accordance with its Class A Funded Amount and (b) any Available Funds allocated
pursuant to the immediately preceding clause (a) to any Class A Ownership
Interest in excess of the Class A Monthly Interest, Class A Non-Use Fee, Class A
Senior Additional Amounts or Class A Subordinate Additional Amounts for such
Class A Ownership Interest shall be reallocated to each Class A Ownership
Interest that has a remaining shortfall in the Available Funds allocated to it
pursuant to such clause (a) in order to cover its unpaid Class A Monthly
Interest, Class A Non-Use Fee, Class A Senior Additional Amounts or Class A
Subordinate Additional Amounts, which reallocation shall be made ratably in
accordance with the Class A Funded Amounts of all such remaining Class A
Ownership Interests;

 

(b)     On each Transfer Date during the Revolving Period and on the Transfer
Date in the month in which the Controlled Amortization Period commences, an
amount equal to the Available Investor Principal Collections for such Transfer
Date shall be treated as Shared Principal Collections; provided, however, during
any Mandatory Limited Amortization Period and on the Non-Renewing Purchaser
Scheduled Distribution Date, an amount equal to the





44

--------------------------------------------------------------------------------

 

 

Available Investor Principal Collections for the related month shall be
distributed or deposited in the following order of priority:

 

(i)     an amount equal to the Class A Monthly Principal shall be deposited into
the Distribution Account on such Transfer Date for payment to (x) for a
Mandatory Limited Amortization Period caused by a Declined Renewal, the Class A
Holder for each Class A Ownership Interest that is a Non-Renewing Ownership
Group, on a pro rata basis, until the Non-Renewing Purchaser Funded Amount has
been reduced to zero and (y) for a Mandatory Limited Amortization Period caused
by a Merchant Bankruptcy Event, the Class A Holders on a pro rata basis in
accordance with Section 5.1; and

 

(ii)     the balance shall be treated as Shared Principal Collections.

 

(c)     On each Transfer Date following a Monthly Period falling in a Fixed
Allocation Period, an amount equal to the Available Investor Principal
Collections for the related Monthly Period (including any amounts in the Excess
Funding Account allocable to Series 2009-VFC1 in accordance with Sections 4.2
and 4.15(d)) will be distributed on each Transfer Date, to the extent available,
in the following priority:

 

(i)     an amount equal to the Class A Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account to be distributed by Trustee,
in accordance with Section 5.1, to the Class A Holders on the corresponding
Distribution Date;

 

(ii)     an amount equal to the Class M Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account to be distributed by Trustee,
in accordance with Section 5.1, to the Class M Holders on the corresponding
Distribution Date;

 

(iii)     an amount equal to the Class B Monthly Principal for such Transfer
Date shall be deposited into the Distribution Account to be distributed by
Trustee, in accordance with Section 5.1, to the Class B Holders on the
corresponding Distribution Date;

 

(iv)     an amount equal to the Class C Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account to be distributed by Trustee,
in accordance with Section 5.1, to the Class C Holders on the corresponding
Distribution Date; and

 

(v)     an amount equal to the excess, if any, of (A) the Available Investor
Principal Collections over (B) the applications specified in Sections
4.11(c)(i), (ii),  (iii) and (iv) shall be treated as Shared Principal
Collections.

 

SECTION 4.12     Investor Charge-Offs.  (a) On or before each Transfer Date,
Servicer shall calculate the Class A Investor Default Amount. If, on any
Transfer Date, the Class A Investor Default Amount for the prior Monthly Period
exceeds the Available Funds allocated with respect thereto pursuant to Section
4.11(a)(viii), the Class C Invested Amount will be reduced by the amount of such
excess.  If such reduction would cause the Class C Invested



45

--------------------------------------------------------------------------------

 

 



46

--------------------------------------------------------------------------------

 

 

Amount (after giving effect to reductions for any Class C Investor Charge-Offs
and Reallocated Principal Collections on such Transfer Date) to be a negative
number, the Class C Invested Amount will be reduced to zero and the Class B
Invested Amount will be reduced by the amount by which the Class C Invested
Amount would have been reduced below zero.  If such reduction would cause the
Class B Invested Amount (after giving effect to reductions for any Class B
Investor Charge-Offs and Reallocated Principal Collections on such Transfer
Date) to be a negative number, the Class B Invested Amount will be reduced to
zero and the Class M Invested Amount will be reduced by the amount by which the
Class B Invested Amount would have been reduced below zero.  If such reduction
would cause the Class M Invested Amount (after giving effect to reductions for
any Class M Investor Charge-Offs and Reallocated Principal Collections on such
Transfer Date) to be a negative number, the Class A Invested Amount will be
reduced by the amount by which the Class M Invested Amount would have been
reduced below zero, but not by more than the Class A Investor Default Amount for
such Transfer Date (a “Class A Investor Charge-Off”). If the Class A Invested
Amount has been reduced by the amount of any Class A Investor Charge-Offs, it
will be reimbursed on any Transfer Date (but not by an amount in excess of the
aggregate Class A Investor Charge-Offs) by the amount of Available Funds
allocated and available for such purpose, pursuant to Section 4.11(a)(ix).

 

(b)     On or before each Transfer Date, Servicer shall calculate the Class M
Investor Default Amount. If, on any Transfer Date, the Class M Investor Default
Amount for the prior Monthly Period exceeds the Available Funds allocated with
respect thereto pursuant to Section 4.11(a)(x), the Class C Invested Amount will
be reduced by the amount of such excess.  If such reduction would cause the
Class C Invested Amount (after giving effect to reductions for any Class C
Investor Charge-Offs and Reallocated Principal Collections and reductions
pursuant to Section 4.12(a) on such Transfer Date) to be a negative number, the
Class C Invested Amount will be reduced to zero and the Class B Invested Amount
will be reduced by the amount by which the Class C Invested Amount would have
been reduced below zero.  If such reduction would cause the Class B Invested
Amount (after giving effect to reductions for any Class B Investor Charge-Offs
and Reallocated Principal Collections and reductions pursuant to Section 4.12(a)
on such Transfer Date) to be a negative number, the Class B Invested Amount will
be reduced to zero and the Class M Invested Amount will be reduced by the amount
by which the Class B Invested Amount would have been reduced below zero, but not
by more than the Class M Investor Default Amount for such Transfer Date (a
“Class M Investor Charge-Off”). If the Class M Invested Amount has been reduced
by the amount of any Class M Investor Charge-Offs, it will be reimbursed on any
Transfer Date (but not by an amount in excess of the aggregate Class M Investor
Charge-Offs) by the amount of Available Funds allocated and available for such
purpose, pursuant to Section 4.11(a)(xi).

 

(c)     On or before each Transfer Date, Servicer shall calculate the Class B
Investor Default Amount.  If, on any Transfer Date, the Class B Investor Default
Amount for the prior Monthly Period exceeds the amount of Available Funds
allocated with respect thereto pursuant to Section 4.11(a)(xii), the Class C
Invested Amount will be reduced by the amount of such excess.  If such reduction
would cause the Class C Invested Amount (after giving effect to reductions for
any Class C Investor Charge-Offs and Reallocated Principal Collections and
reductions pursuant to Sections 4.12(a) and (b) for such Transfer Date) to be a
negative number, the Class C Invested Amount will be reduced to zero and the
Class B Invested Amount will be reduced by the amount by which the Class C
Invested Amount would have been reduced below





47

--------------------------------------------------------------------------------

 

 

zero, but not by more than the Class B Investor Default Amount for such Transfer
Date (a “Class B Investor Charge-Off”).  The Class B Invested Amount will
thereafter be reimbursed on any Transfer Date by the amount of the Available
Funds allocated and available for that purpose as described under Section
4.11(a)(xiii).

 

(d)     On or before each Transfer Date, Servicer shall calculate the Class C
Investor Default Amount. If, on any Transfer Date, the Class C Investor Default
Amount for the prior Monthly Period exceeds the Available Funds allocated with
respect thereto pursuant to Section 4.11(a)(xiv), the Class C Invested Amount
will be reduced by the amount of such excess (a “Class C Investor
Charge-Off”).  The Class C Invested Amount will thereafter be reimbursed on any
Transfer Date (but not by an amount in excess of the aggregate Class C Investor
Charge-Offs) by the amount of Available Funds allocated and available for such
purpose, pursuant to Section 4.11(a)(xv).

 

SECTION 4.13      [Reserved].

 

SECTION 4.14     Reallocated Principal Collections.  On or before each Transfer
Date, Servicer shall instruct Trustee in writing (which writing shall be
substantially in the form of Exhibit B) to, and Trustee in accordance with such
instructions shall, withdraw Reallocated Principal Collections with respect to
such Transfer Date from the Principal Account, in an amount equal to the sum of
the Class A Required Amount, if any, plus the Class M Required Amount, if any,
plus the Class B Required Amount, if any, with respect to such Transfer Date and
such Reallocated Principal Collections shall be applied to fund any deficiency
pursuant to and in the priority set forth in Section 4.11.  On each Transfer
Date, the Class C Invested Amount shall be reduced by the amount of Reallocated
Principal Collections applied on such Transfer Date.  If such reduction would
cause the Class C Invested Amount (after giving effect to any Class C Investor
Charge-Offs for such Transfer Date) to be a negative number, the Class C
Invested Amount shall be reduced to zero and the Class B Invested Amount shall
be reduced by the amount by which the Reallocated Principal Collections applied
on such Transfer Date exceed the Class C Invested Amount (after giving effect to
any Class C Investor Charge-Offs for such Transfer Date).  If such reduction
would cause the Class B Invested Amount (after giving effect to any Class B
Investor Charge-Offs for such Transfer Date) to be a negative number, the Class
B Invested Amount shall be reduced to zero and the Class M Invested Amount shall
be reduced by the amount by which the Reallocated Principal Collections applied
on such Transfer Date exceed the Class B Invested Amount (after giving effect to
any Class B Investor Charge-Offs for such Transfer Date).

 

SECTION 4.15     Shared Principal Collections; Amounts Transferred from the
Excess Funding Account to the Principal Account.  (a)  The amount of Shared
Principal Collections allocable to Series 2009-VFC1 on any Transfer Date shall
be applied as Available Investor Principal Collections pursuant to Section 4.11
and, pursuant to such Section 4.11, shall be deposited in the Distribution
Account or distributed in accordance with the Certificate Purchase Agreements.

 

(b)     Shared Principal Collections allocable to Series 2009-VFC1 with respect
to any Transfer Date means an amount equal to the Principal Shortfall, if any,
with respect to Series 2009-VFC1 for such Transfer Date; provided that if the
aggregate amount of Shared Principal





48

--------------------------------------------------------------------------------

 

 

Collections for all Series in Group One for such Transfer Date is less than the
Cumulative Principal Shortfall for such Transfer Date, then Shared Principal
Collections allocable to Series 2009-VFC1 on such Transfer Date shall equal the
product of (i) Shared Principal Collections for all Series in Group One for such
Transfer Date and (ii) a fraction, the numerator of which is the Principal
Shortfall with respect to Series 2009-VFC1 for such Transfer Date and the
denominator of which is the Cumulative Principal Shortfall for such Transfer
Date.

 

(c)      [Reserved]

 

(d)     The aggregate amount allocable to Series 2009-VFC1 which shall be
required to be transferred from the Excess Funding Account into the Principal
Account with respect to any Transfer Date in a Fixed Allocation Period
(commencing with the Transfer Date in the first calendar month after the
calendar month in which the Fixed Allocation Period begins) shall equal the
Principal Shortfall, if any, with respect to Series 2009-VFC1 for such Transfer
Date minus the amount of Shared Principal Collections allocated to Series
2009-VFC1 from other Series in Group One on that Transfer Date; provided that if
the aggregate amount required to be withdrawn from the Excess Funding Account
pursuant to Section 4.2 for all Series (in each case, whether or not included in
Group One) for such Transfer Date is less than the amount on deposit in the
Excess Funding Account, then the aggregate amount allocable to Series 2009-VFC1
and required to be transferred on such Transfer Date shall equal the product of
(i) the amount on deposit in the Excess Funding Account and (ii) a fraction, (A)
the numerator of which is (A) the Principal Shortfall with respect to Series
2009-VFC1 for such Transfer Date minus the amount of Shared Principal
Collections allocated to Series 2009-VFC1 from other Series in Group One on that
Transfer Date and (B) the denominator of which is the aggregate amount required
to be withdrawn from the Excess Funding Account pursuant to Section 4.2 for all
Series for such Transfer Date.

 

SECTION 4.16     Finance Charge Account, Principal Account and Distribution
Account.

 

(a)     Trustee shall establish and maintain with an Eligible Institution, which
may be Trustee, in the name of the Trust, on behalf of the Trust , as Series
Accounts for the benefit of the Investor Holders, three segregated trust
accounts with the corporate trust department of such Eligible Institution (the
“Finance Charge Account”, the “Principal Account” and the “Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Investor Holders.  Trustee shall possess
all right, title and interest in all funds on deposit from time to time in the
Finance Charge Account, the Principal Account and the Distribution Account and
in all proceeds thereof. The Finance Charge Account, the Principal Account and
the Distribution Account shall be under the sole dominion and control of Trustee
for the benefit of the Investor Holders.  If at any time the institution holding
the Finance Charge Account, the Principal Account and the Distribution Account
ceases to be an Eligible Institution, Transferor shall notify Trustee, and
Trustee upon being notified (or Servicer on its behalf) shall, within
10 Business Days, establish a new Finance Charge Account, a new Principal
Account and a new Distribution Account meeting the conditions specified above
with an Eligible Institution, and shall transfer any cash or any investments to
such new Finance Charge Account, Principal Account and Distribution Account.
Trustee, at the direction of Servicer, shall make withdrawals from the Finance
Charge Account, the Principal Account and the Distribution





49

--------------------------------------------------------------------------------

 

 

Account from time to time, in the amounts and for the purposes set forth in this
Series Supplement and the Agreement. Trustee at all times shall maintain
accurate records reflecting each transaction in the Finance Charge Account, the
Principal Account and the Distribution Account and that the funds held therein
shall at all times be held in trust for the benefit of the Investor Holders.

 

(b)     Funds on deposit in the Finance Charge Account and the Principal Account
shall be invested at the specific written direction of Servicer by Trustee in
Eligible Investments. Funds on deposit in the Finance Charge Account and
Principal Account on any Transfer Date, after giving effect to any withdrawals
from the Principal Account on such Transfer Date, shall be invested in such
investments that will mature so that such funds will be available for withdrawal
on or prior to the following Transfer Date. The Trustee shall maintain for the
benefit of the Investor Holders possession of the negotiable instruments or
securities, if any, evidencing such Eligible Investments. Gains from such
Eligible Investments shall be deposited into the Finance Charge Account and be
treated as Finance Charge Receivables for purposes of this Series Supplement. No
Eligible Investment shall be disposed of prior to its maturity unless prior to
the maturity of such Eligible Investment, a default occurs in the payment of
principal, interest or any other amount with respect to such Eligible
Investment. On each Distribution Date, all interest and other investment
earnings (net of losses and investment expenses) on funds on deposit in the
Finance Charge Account and the Principal Account shall be treated as Collections
of Finance Charge Receivables allocable to Series 2009-VFC1 with respect to the
last day of the related Monthly Period.

 

SECTION 4.17      [Reserved].

 

SECTION 4.18     Transferor’s or Servicer’s Failure to Make a Deposit or
Payment.  If Servicer or Transferor fails to make, or give instructions to make,
any payment or deposit required to be made or given by Servicer or Transferor,
respectively, at the time specified in the Agreement (including applicable grace
periods), Trustee shall make such payment or deposit from the Finance Charge
Account, the Excess Funding Account, the Principal Account or the Distribution
Account without instruction from Servicer or Transferor.  Trustee shall be
required to make any such payment, deposit or withdrawal hereunder only to the
extent that Trustee has sufficient information to allow it to determine the
amount thereof.  The Trustee shall have no liability for failing to make a
payment in the event it reasonably believes it has insufficient information to
allow it to determine the amount thereof.  Servicer shall, upon request of
Trustee, promptly provide Trustee with all information necessary to allow
Trustee to make such payment, deposit or withdrawal.  Such funds or the proceeds
of such withdrawal shall be applied by Trustee in the manner in which such
payment or deposit should have been made by Transferor or Servicer, as the case
may be.

 

SECTION 4.19     Interchange.  On or prior to each Determination Date,
Transferor shall cause RPA Seller to notify Servicer of the Account Interchange
Amount (as defined in the Receivable Purchase Agreement).  The portion of the
Account Interchange Amount to be allocated to the Investor Holders for each
Monthly Period (the “Investor Interchange Amount”) shall be equal to the product
of:

 





50

--------------------------------------------------------------------------------

 

 

(a)     the Account Interchange Amount (as defined in the Receivable Purchase
Agreement); and

 

(b)     the Floating Allocation Percentage for such Monthly Period (or, if a
Reset Date occurs during such Monthly Period, the average Floating Allocation
Percentage for such Monthly Period determined as the quotient of the summation
of the Floating Allocation Percentages for all days during such Monthly Period,
divided by the number of days in such Monthly Period).

 

On each Transfer Date, Transferor shall pay to Servicer, and, unless the Target
Amount shall have been met pursuant to Section 4.7(d), Servicer shall deposit
into the Finance Charge Account, in immediately available funds, an amount equal
to the Investor Interchange Amount to be included as Collections of Finance
Charge Receivables allocable to the Investor Holders with respect to the related
Monthly Period.

 

SECTION 4.20     Spread Account.  (a)  Not later than the Closing Date, the
Servicer shall establish and maintain with an Eligible Institution, which shall
initially be the Trustee, in the name of the Trustee, on behalf of the Trust
(the “Spread Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Class B Holders and the
Transferor.  In the event that at any time the financial institution holding the
Spread Account shall fail to be an Eligible Institution, the Servicer may direct
the Spread Account to be moved to an Eligible Institution and all funds on
deposit in the Spread Account be transferred to such new Spread Account at such
Eligible Institution, whereupon such new Spread Account shall constitute the
Spread Account hereunder.  Except as otherwise provided in this Agreement, the
Class B Holders shall possess all right, title and interest in all funds on
deposit from time to time in the Spread Account and in all proceeds
thereof.  Except as otherwise provided in this Agreement, the Spread Account
shall be under the sole dominion and control of the Trustee, on behalf of the
Class B Holders and the Transferor.  On or prior to each Incremental Funding,
the Transferor shall deposit into the Spread Account an amount equal to the
excess, if any, of the Spread Account Cap (after giving effect to the
Incremental Funding to take place on such date) and the Spread Account Amount on
such date.

 

(b)     Funds on deposit in the Spread Account shall be invested at the specific
written direction of the Servicer in Eligible Investments; provided, however,
that  for purposes of the investment of funds on deposit in the Spread Account,
references in the definition of “Eligible Investments” to “highest investment
category” shall be modified to require a rating of not lower than “A-2” in the
case of Standard & Poor’s, “P-2” in the case of Moody’s or the equivalent rating
in the case of any other rating agency.  Funds on deposit in the Spread Account
on any Transfer Date, after giving effect to any withdrawals from and deposits
to the Spread Account on such Transfer Date, shall be invested in such
investments that will mature so that such funds will be available for withdrawal
on or prior to the following Transfer Date.  The holder of the Spread Account
shall maintain for the benefit of the Class B Holders and the Transferor
possession of the negotiable instruments or securities, if any, evidencing the
investment of funds in the Spread Account in Eligible Investments.  On each
Transfer Date (but subject to Section 4.20(c)), the Investment Earnings, if any,
accrued since the preceding Transfer Date on funds on deposit in the Spread
Account shall be paid to the Transferor by the holder of the Spread Account and
for purposes of determining the availability of funds or the balance in the
Spread Account for any





51

--------------------------------------------------------------------------------

 

 

reason under this Agreement, all Investment Earnings shall be determined not to
be available or on deposit.

 

(c)     If, on any Transfer Date, the aggregate amount available for
distribution pursuant to Section 4.11(a)(vi) is less than the unpaid Class B
Monthly Interest, the Servicer shall direct the holder of the Spread Account to
withdraw the amount of such deficiency, up to the Spread Account Amount and, if
the Spread Account Amount is less than such deficiency, Investment Earnings
credited to the Spread Account, from the Spread Account and distribute such
amount to the Class B Holders.  If on the Amendment Closing Date or any Transfer
Date, after giving effect to all withdrawals from, and deposits to, the Spread
Account, the amount on deposit in the Spread Account (excluding Investment
Earnings) would exceed the Spread Account Cap then in effect, the Servicer shall
direct the holder of the Spread Account to release such excess to the
Transferor.  On the date on which all amounts payable to the Class B Holders
pursuant to the Class B Certificate Purchase Agreement have been paid in full,
the Servicer shall direct the holder of the Spread Account to withdraw all
amounts then remaining in the Spread Account (including Investment Earnings) and
pay such amounts to the Transferor.

 

SECTION 9.      Article V of the Agreement.  Article V of the Agreement shall
read in its entirety as follows and shall be applicable only to the Investor
Holders:

 

ARTICLE V  DISTRIBUTIONS AND REPORTS TO INVESTOR HOLDERS

 

SECTION 5.1     Distributions.  On each Distribution Date, Refinancing Date and
Optional Amortization Date Trustee shall distribute (in accordance with the
certificate delivered on or before the related Transfer Date by Servicer to
Trustee pursuant to Section 3.4), to each Investor Holder of record on the
immediately preceding Record Date (other than as provided in Section 2.5 or
Section 12.2 respecting a final distribution) such Investor Holder’s portion
(determined in accordance with Article IV and Section 4(b) of this Series
Supplement) of amounts on deposit in the Distribution Account. Distributions of
Investor Monthly Interest, Class A Non-Use Fee and Class A Additional Amounts
shall be made to each applicable Investor Holder in an amount equal to the
amount payable to each or, if less, the aggregate amount allocated for such
payment pursuant to Section 4.11(a).  Except as permitted by Section 4(b), all
distributions with respect to principal shall be made on a pro rata basis. All
such payments shall be made by wire transfer of immediately available funds,
provided that the Paying Agent, not less than five Business Days prior to the
Record Date relating to the first distribution to such Investor Holder, has been
furnished with appropriate wiring instructions in writing.

 

SECTION 5.2     Reports.

 

(a)     Monthly Series 2009-VFC1 Servicer’s Certificate. On or before each
Distribution Date, Trustee shall forward to each Investor Holder a statement
substantially in the form of Exhibit C prepared by Servicer, delivered to
Trustee.

 

(b)     Annual Holders’ Tax Statement. On or before January 31 of each calendar
year, beginning with calendar year 2010, Trustee shall distribute to each Person
who at any time during the preceding calendar year was an Investor Holder, a
statement prepared by Servicer setting out the amount of interest and principal
distributed to such Investor Holder with respect





52

--------------------------------------------------------------------------------

 

 

to its Certificates, during such preceding calendar year or the applicable
portion thereof during which such Person was an Investor Holder together with
such other customary information (consistent with the treatment of the Class A
Certificates as debt) as Servicer deems necessary or desirable to enable the
Investor Holders to prepare their tax returns. Such obligations of Trustee shall
be deemed to have been satisfied to the extent that substantially comparable
information shall be provided by Trustee pursuant to any requirements of the
Internal Revenue Code.

 

SECTION 10.      Early Amortization Events.  If any one of the following events
shall occur with respect to the Investor Certificates:

 

(a)     failure on the part of Transferor (i) to make any payment or deposit
required by the terms of (A) the Agreement, (B) this Series Supplement, (C) the
Certificate Purchase Agreements or (D) any Class A Fee Letter, on or before the
date occurring five days after the date such payment or deposit is required to
be made herein or therein or (ii) duly to observe or perform in any material
respect any covenants or agreements of Transferor set forth in the Agreement,
this Series Supplement, the Certificate Purchase Agreements or any Class A Fee
Letter, which failure (in the case of this clause (ii)) has a material adverse
effect on the Investor Holders and which continues unremedied for a period of 30
days after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given to Transferor by Trustee, or to Transferor
and Trustee by any Investor Holder and continues to affect materially and
adversely the interests of the Investor Holders for such period;

 

(b)     any representation or warranty made by Transferor in the Agreement or
this Series Supplement, or any information contained in an Account Schedule
required to be delivered by Transferor pursuant to Section 2.1 or 2.6, (i) shall
prove to have been incorrect in any material respect when made or when
delivered, which continues to be incorrect in any material respect for a period
of 30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to Transferor by Trustee, or to
Transferor and Trustee by any Investor Holder, and (ii) as a result of which the
interests of the Investor Holders are materially and adversely affected and
continue to be materially and adversely affected for such period; provided that
an Early Amortization Event pursuant to this Section 10(b) shall not be deemed
to have occurred hereunder if Transferor has accepted reassignment of the
related Receivable, or all of such Receivables, if applicable, during such
period in accordance with the provisions of the Agreement;

 

(c)     the average of the Excess Spread Percentages for any three consecutive
Monthly Periods is less than zero;

 

(d)     Transferor shall fail to convey Receivables arising under Additional
Accounts, or Participations, to the Trust, as required by Section 2.8(b);
 provided that such failure shall not give rise to an Early Amortization Event
if, prior to the date on which such conveyance was required to be completed,
Transferor causes a reduction in the Invested Amount to occur, so that, after
giving effect to that reduction (i) the Transferor Amount is not less than the
Minimum Transferor Amount and (ii) the sum of the aggregate amount of Principal
Receivables plus amounts on deposit in the Excess Funding Account is not less
than the Required Principal Balance; and provided further that no Early
Amortization Event shall occur pursuant to this clause (d) during a Mandatory
Limited Amortization Period caused by the occurrence of a





53

--------------------------------------------------------------------------------

 

 

Merchant Bankruptcy Event unless such failure has not been cured by the related
Merchant Bankruptcy Termination Date; it being understood that such failure
shall be deemed cured so long as the Transferor Amount is not less than the
Minimum Transferor Amount and the sum of the aggregate amount of Principal
Receivables plus amounts on deposit in the Excess Funding Account is not less
than the Required Principal Balance, in each case as of the Merchant Bankruptcy
Termination Date;

 

(e)     any Servicer Default shall occur;

 

(f)     the Invested Amount shall not be paid in full on the Scheduled Final
Payment Date or the Non-Renewing Purchaser Funded Amount shall not be paid in
full on the Non-Renewing Purchaser Scheduled Distribution Date;

 

(g)     as of any Determination Date, the average of the monthly payment rates
for that Determination Date and the preceding two Determination Dates is less
than 7.75%, where the “monthly payment rate” for any Determination Date equals
the percentage equivalent of a fraction (A) the numerator of which is the
aggregate Collections received during the related Monthly Period and (B) the
denominator of which is equal to the total Receivables held by the Trust at the
close of business for the Monthly Period immediately prior to such related
Monthly Period; provided that the monthly payment rates for the Determination
Dates related to the February 2009 and March 2009 Monthly Periods shall be
deemed to equal the “monthly payments rates” (calculated in accordance with the
Series 2005-VFC Supplement to the Agreement) related to the February 2009 and
March 2009 Monthly Periods;

 

(h)     the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of the Employee Retirement Income Security Act of 1974
with regard to any of the assets of Comenity, which lien shall secure a
liability in excess of $10,000,000 and shall not have been released within 40
days;

 

(i)     a default shall have occurred and be continuing under any instrument or
agreement evidencing or securing indebtedness for borrowed money of Comenity in
excess of $10,000,000 which default (i) is a default in payment of any principal
or interest on such indebtedness when due or within any applicable grace period
or (ii) shall have resulted in acceleration of the maturity of such
indebtedness;

 

(j)     a Change in Control has occurred; or

 

(k)     a Mandatory Limited Amortization Period resulting from a Merchant
Bankruptcy Event has occurred and any related Mandatory Limited Amortization
Amount shall not have been reduced to zero by the Merchant Bankruptcy
Termination Date;

 

then, (x) in the case of any event described in Sections 10(a),  (b),  (e),
 (h), (i) or (j) of this Series Supplement, after the applicable grace period
set forth in such Sections, either Trustee or the Majority Series Holders by
notice then given in writing to Transferor and Servicer (and to Trustee if given
by the Investor Holders) may declare that an early amortization event (an “Early
Amortization Event”) has occurred as of the date of such notice, and (y) in the
case of any event described in Section 10(c),  (d), (f), (g) or (k) of this
Series Supplement, an Early Amortization Event shall occur without any notice or
other action on the part of Trustee or the Investor



54

--------------------------------------------------------------------------------

 

 

Holders immediately upon the occurrence of such event, unless such event shall
be waived by the Investor Holders.

 

SECTION 11.     Series 2009-VFC1 Termination.  The right of the Investor Holders
to receive payments from the Trust will terminate on the first Business Day
following the Series 2009-VFC1 Termination Date.

 

SECTION 12.     Periodic Finance Charges and Other Fees.  Transferor hereby
agrees that, except as otherwise required by any Requirement of Law, or as is
deemed by Transferor to be necessary in order for Transferor to maintain its
credit card business, based upon a good faith assessment by Transferor, in its
sole discretion, of the nature of the competition in the credit card business,
it shall not at any time reduce the Periodic Finance Charges assessed on any
Receivable or other fees on any Account if, as a result of such reduction,
Transferor’s reasonable expectation of the Portfolio Yield as of such date would
be less than the then Base Rate.

 

SECTION 13.     Limitations on Addition of Approved Portfolios.  Subject to
Section 2.8, Transferor may designate additional Approved Portfolios if on or
prior to the Addition Date related to any Account in such Approved Portfolio,
(a) such designation shall be consented to in writing by each Investor Holder
and (b) Transferor shall have provided the Investor Holders with an Officer’s
Certificate certifying that the designation of such Approved Portfolios, as of
the related Addition Date (and after giving effect to such designation) is not
reasonably expected to cause an Early Amortization Event.

 

SECTION 14.     Counterparts.  This Series Supplement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.

 

SECTION 15.     Governing Law.  THIS SERIES SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 16.     Additional Reports and Notices.  On each Determination Date,
Servicer shall provide copies of each Monthly Report to the Investor
Holders.  In addition, upon request by any Investor Holder, Servicer shall make
Daily Reports available at the office of Servicer for inspection by such
Investor Holder on the days specified in Section 3.4(a).  Promptly following its
receipt, Trustee shall provide copies to each Class A Holder of each notice
Trustee receives from the Class M Holders, the Class B Holders, the Class C
Holders or the Servicer (excluding Monthly Reports and Daily Reports).  Items
required to be delivered to Class A Holders pursuant to this Section 16 shall be
delivered to the address of such Class A Holder specified for notices in the
Class A Certificate Purchase Agreement.

 

SECTION 17.     Additional Provisions.  Notwithstanding anything to the contrary
in the Agreement, until the Series 2009-VFC1 Termination Date:

 

(a)     Trustee shall not agree to any extension of the 60 day periods referred
to in Section 2.5, 2.6 or 3.3;



55

--------------------------------------------------------------------------------

 

 

 

(b)     Servicer shall, in connection with each designation of Removed Accounts
pursuant to Section 2.9(b), prepare and provide Trustee prior to the transfer of
such Removed Accounts, and Trustee shall forward to each Investor Holder, a
statement substantially in the form of Exhibit C for each of the three Monthly
Periods preceding such designation as if the Receivables in such Removed
Accounts never existed.

 

(c)     Without the consent of each Investor Holder (which consent shall not be
unreasonably withheld or delayed), Transferor shall not (i) engage in any
transaction described in Section 6.3(d) or 7.2, (ii) designate additional or
substitute Transferors or Credit Card Originators as permitted by Section 2.11
or 2.12, (iii) increase the percentage of Principal Receivables referred to in
the proviso to clause (f) of the definition of “Eligible Account”, (iv) purchase
any Investor Certificate (as defined in the Agreement) unless such Investor
Certificate is promptly retired, in accordance with the applicable Supplement,
(v) amend any Transaction Document in a manner that adversely affects the
Investor Holders, (vi) amend the Agreement to permit the addition of receivables
arising in VISA, MasterCard or any other type of open end revolving credit card
account other than those an Approved Portfolio as of the date hereof and (vii)
amend this Series Supplement.

 

(d)     Notwithstanding the provisions of Section 3.9(a), the deposits into the
Excess Funding Account required by the penultimate sentence of the first
grammatical paragraph of that Section shall be made not later than the Business
Day following the day on which the Transferor Amount falls below the Specified
Transferor Amount. Amounts deposited in the Excess Funding Account pursuant to
this Section 17(e) shall be deemed for all purposes of the Agreement to have
been deposited pursuant to such penultimate sentence.

 

(e)     Upon the occurrence of a Merchant Bankruptcy (other than with respect to
Service Merchandise), Comenity shall cause such Merchant to either segregate or
stop In-Store Payments until such time as the Credit Card Processing Agreement
of such Merchant is assumed by the trustee, debtor-in-possession, receiver,
custodian or other similar official in the insolvency proceeding of that
Merchant unless 100% of the Holders of Series 2009-VFC1 Certificateholders shall
have consented to continuation of In-Store Payments without the requirement to
segregate such In-Store Payments.

 

(f)     Notwithstanding Section 4.4, during any Amortization Period for any
Series, Transferor may not apply Shared Principal Collections as principal with
respect to any Variable Interest (including Series 2009-VFC1), unless such
application of principal is made on any Transfer Date or related Distribution
Date in connection with the application of Shared Principal Collections pursuant
to Section 4.15 (and for purposes of such application pursuant to Section 4.15,
the Principal Shortfall for any Variable Interest shall not include amounts
required for any optional amortization amount).

 

(g)     The Additional Minimum Transferor Amount is hereby specified as an
additional amount to be considered part of the Minimum Transferor Amount
pursuant to clause (b) of the definition of Minimum Transferor Amount.

 

(h)     The Transferor shall deposit into the Collection Account all amounts
received from Comenity on account of merchant fees and discounts relating to the
Accounts on the date



56

--------------------------------------------------------------------------------

 

 

received from Comenity.  Such amount shall be treated as Collections of Finance
Charge Receivables and allocated in accordance with Article IV.

 

(i)     Notwithstanding anything to the contrary set forth in the Agreement,
during a Mandatory Limited Amortization Period caused by a Merchant Bankruptcy
Event, the Transferor shall not be in breach of the obligation set forth in
Section 2.8(b) of the Agreement to convey Receivables arising under Supplemental
Accounts until the Distribution Date following the fourth Monthly Period after
the Monthly Period in which the most recent Merchant Bankruptcy occurred (the
“Merchant Bankruptcy Termination Date”).

 

(j)     For all purposes of the Agreement and this Series Supplement, unless
otherwise specifically provided in the Agreement or this Series Supplement, the
aggregate amount of Principal Receivables held by the Trust as of any date of
determination shall be calculated by subtracting the Excess Merchant Bankruptcy
Amount from the aggregate amount of such Principal Receivables; provided that
(i) for purposes of calculating the Servicing Fee, and (ii) for purposes of
clause (f) of the definition of “Eligible Account”, the aggregate amount of
Principal Receivables shall be determined without subtraction of the Excess
Bankruptcy Amount, and for purposes of calculating the denominator of the
monthly payment rates in Section 10(g) of this Series Supplement, the Excess
Merchant Bankruptcy Amount shall not be subtracted from the total
Receivables.  For the avoidance of doubt, references to Collections with respect
to Principal Receivables in the Agreement and the Series Supplement (including
without limitation for purposes of clauses (ii) through (v) of Sections 4.7(b)
and (c)) shall refer to Collections on all Principal Receivables without
adjustment for any Excess Merchant Bankruptcy Amount.

 

(k)     To the extent that the sum of (i) the Seller’s Interest and (ii) amounts
on deposit in the Excess Funding Account (excluding any investment earnings on
deposit therein) is less than the Required Seller’s Interest as of the last day
of any Monthly Period (each, an “RR Measurement Date”), the Transferor shall
cause the Seller’s Interest to be increased to an amount such that the sum of
(i) the Seller’s Interest and (ii) amounts on deposit in the Excess Funding
Account (excluding any investment earnings on deposit therein) will be equal to
or greater than the Required Seller’s Interest on or before the following RR
Measurement Date; provided, that this Section 17(k) shall not be applicable if
Regulation RR shall no longer be in effect; and provided,  further, that failure
to satisfy the foregoing covenant shall not constitute a breach of this
Agreement if at the time of such failure, the transaction contemplated by the
Transaction Documents shall otherwise be in compliance with the requirements of
Regulation RR.

 

(l)     For the avoidance of doubt, in no event shall the Trustee have any
responsibility to monitor or enforce compliance with, or be charged with
knowledge of Regulation RR or any rules or regulations promulgated in connection
therewith, nor shall it be liable to any investor or any other party whatsoever
for any violation of Regulation RR or any rules or regulations promulgated in
connection therewith or any similar provisions in effect or the breach of any
related term of the Agreement, any other Transaction Document, or any other
document made or delivered pursuant hereto or thereto.

 

(m)     The Servicer will include the amount of the Seller’s Interest (as of the
Amendment Closing Date) in the first statement delivered pursuant to Section
5.2(a) following the Amendment Closing Date.

 



57

--------------------------------------------------------------------------------

 

 

SECTION 18.     Amendments to the Agreement.  Section 6.3(b)(iv) of the
Agreement shall read in its entirety as follows “(iv) the Rating Agency
Condition shall have been satisfied with respect to such issuance;”.

 

SECTION 19.     No Petition.  Servicer, Transferor (with respect to the Trust
only) and Trustee, by entering into this Series Supplement, and each Holder, by
accepting a Series 2009-VFC1 Certificate, hereby covenant and agree that they
will not at any time institute against the Trust, or join in any institution
against the Trust or the Transferor of, any bankruptcy proceedings under any
United States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Investor Holders, the Agreement or this Series
Supplement.

 

SECTION 20.     GAAP Sale.  The parties hereto intend the transfers of
Receivables under the Agreement to be treated as a sale, and not a secured
borrowing, for accounting purposes.

 

SECTION 21.     Consents.  Comenity, in its capacity as Class M Holder and Class
B Holder, and WFN Credit Company, LLC, in its capacity as Class C Holder, each,
by executing this agreement, consents to (a) an increase in the Class M Maximum
Funded Amount, Class B Maximum Funded Amount and Class C Maximum Funded Amount,
as applicable, and (b) the execution of this Series Supplement.

 

 

 



58

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Transferor, Servicer and Trustee have caused this Series
Supplement to be duly executed by their respective officers as of the day and
year first above written.

 

 

 

 

WFN CREDIT COMPANY, LLC, as Transferor

 

 

 

By:  /s/ Michael Blackham

 

Name:  Michael Blackham

 

Title:     Treasurer

 

 

 

 

 

 

 

COMENITY BANK, as Servicer

 

 

 

By:  /s/ Randy J. Redcay

 

Name:   Randy J. Redcay

 

Title:     Chief Financial Officer

 

 

 

 

 

 

 

Deutsche Bank National Trust Company for

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, not in its individual capacity, but

 

solely as Trustee

 

 

 

By:  /s/ Susan Barstock

 

Name:  Susan Barstock

 

Title:    Vice President

 

 

 

By:  /s/ Michele H.Y. Voon

 

Name:  Michele H.Y. Voon

 

Title:    Vice President

 

 

 

 

 



S-1

--------------------------------------------------------------------------------

 

 

Acknowledged and consented to as to Section 21 of this Series Supplement in its
capacity as Class A Holder, as Class M Holder, as Class B Holder and as Class C
Holder.

 

 

 

 

 

WFN CREDIT COMPANY, LLC, as Class C

 

Holder

 

 

 

By:  /s/ Michael Blackham

 

Name:  Michael Blackham

 

Title:    Treasurer

 

 

 

 

 

 

 

COMENITY BANK, as Class M Holder and as

 

Class B Holder

 

 

 

By:  /s/ Randy J. Redcay

 

Name:  Randy J. Redcay

 

Title:    Chief Financial Officer

 

2

--------------------------------------------------------------------------------